Claimant Claim No. Debtor Claim Amount JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMorgan Securities Inc. WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated A-1 Claimant Claim No. Debtor Claim Amount JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated Second and Union LLC WMI Unliquidated WaMu Capital Corp. WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMC WMI Unliquidated JPMorgan Securities Inc. WMI Unliquidated JPMC WMI Unliquidated Second and Union LLC WMI Unliquidated JPMC Wind Investment LLC WMIIC Unliquidated JPMC Wind Investment Portfolio LLC WMIIC Unliquidated A-2 Claimant Claim No. Debtor Claim Amount JPMC WMIIC Unliquidated A-3 Claimant Claim No. Debtor Claim Amount Terry Bysom 10 WMI Louise M. O’Brian 82 WMI Frank Landoch 88 WMI Robert M. Menar WMI Marie Goodwin Coleman WMI Wray C. Hiser WMI Eva Kao WMI Vincent F. Andreano WMI Jessica Cheung WMI Robert H. Halpert WMI Joanne Ruggiano WMI Philip Schneider WMI Joanne Renzi WMI Robert M. Menar WMI Twin Lakes Veterinary Hospital WMI Julie Ann Smolansky WMI Peter J and Candace R. Zak Living Trust of 2001 u/d/o August 31 2001 WMI Vadim Tsozik WMI Hajek Charitable Remainder Unitrust WMI B. Clyde Cohen WMI Raaj K. Sah Revocable Living Trust DOT 02 09 2003 WMI Dominic R. Janusky and Patricia A. Janusky WMI Dieter Stein WMI Max L. Goren WMI B-1 Claim No. Dan McDonald TTEE McDonald Family Trust WMI Dan McDonald TTEE McDonald Family Trust WMI Neil Walter White & Barbara White WMI Malcolm LaBar WMI Dwight Hollister & Carol Lee Hollister WMI Steven M. Rowan WMI James E. & Sabine G. Lamar WMI Norman Crasko & Eileen Crasko WMI Union Bank WMI John H. Sloan WMI Marcilla D. Echols WMI Greg D. Hoffman WMI Bashir G. Khoury Trustee Bashir and Mary Khoury LV Trust WMI James E. Jones WMI Felix P. La Gioia WMI Robert F. Weeks and Nancy D. Weeks WMI Charles Dale Coln WMI Colleen Engle WMI Gerald Engle WMI Richard A. Hodgson WMI Gloria J. Crivello WMI Dr. Robert M. Nakamura WMI Amy C. Baker WMI Sherry Epstein Trust WMI B-2 Claim No. Deborah Lynn Fong IRA Account WMI Anna M. Welhausen WMI Walter & Grace Stenberg WMI Thomas L. Kay WMI A. C. Jenkins WMI Peter J. & Candace R. Zac Living Trust of 2001 u/d/o August 31 2001 WMI Jack H. Wires and Nancy Anderson Wires WMI Linda Bennett WMI Farmers New World Life Insurance Company WMIIC Farmers New World Life Insurance Company WMIIC Farmers New World Life Insurance Company WMIIC Truck Insurance Exchange WMIIC Truck Insurance Exchange WMIIC Virginia Stockton WMI Manfred A. Hansen WMI John Hancock Life Insurance Company USA WMI Truck Insurance Exchange WMIIC Zurich Specialties London Limited WMIIC Universal Underwriters Life Insurance Company WMIIC Fire Insurance Exchange WMIIC Zurich American Insurance Company and certain of its subsidiaries WMIIC Fire Insurance Exchange WMIIC Kemper Investors Life Insurance Company WMIIC New Generations Federal Credit Union WMI B-3 Claim No. Judith A. Honey WMI Farmers New World Life Insurance Company WMI Universal Underwriters Life Insurance Company WMI National Bank of Canada NBCN Inc. WMI Truck Insurance Exchange WMI Zurich Specialties London Limited WMI Truck Insurance Exchange WMI Farmers New World Life Insurance Company WMI Independence Life and Annuity Company WMI Sun Life Assurance Company of Canada US WMI Fire Insurance Exchange WMI Sun Life Financial US Reinsurance Co. WMI Sun Life Financial Reinsurance Barbados Ltdv. WMI Truck Insurance Exchange WMI Sun Life Insurance and Annuity Company of New York WMI WMB Noteholder Group c/o Evan D. Flaschen, Esq. Bracewell & Giuliani, LLP. WMI Zurich American Insurance Company and certain of its subsidiaries WMI Fire Insurance Exchange WMI Kemper Investors Life Insurance Company WMI Linda J. Morrison WMI J. Amsbuaugh or E. Davis Trustee Elizabeth Smith Davis Revocable Trust WMI Jeffrey David Peace WMI B-4 Claim No. Farmers New World Life Insurance Company WMI HDI Assicurazioni SPA WMI Lang Richert and Patch TTEE Plan WMI Thomas E. Murphy WMI Linda S. Bell WMI Timothy I. Massimino WMI Sun Life Assurance Company of Canada WMI Trustees of the Comfort Employee 401k Profit Sharing Plan FBO Dana Comfort WMI Continential General Insurance Company WMI Linzerin Ltd WMI Great American Life Insurance Company WMI Annuity Investors Life Insurance Co WMI Lois & Fred Dominey Family Trust WMI Universal Investment Gesellschaft mbH acting on account of Money Fonds 6 Deposit No 1459260000 deposited with DZ Bank WMI Universal Investment Gesellschaft mbH acting on account of Money Fonds 1 Deposit No 1459210000 deposited with DZ Bank WMI Universal Investment Gesellschaft mbH acting on account of Money Fonds 2 Deposit No 1459220000 deposited with DZ Bank WMI Universal Investment Gesellschaft mbH acting on account of Money Fonds 8 Deposit No 1459280000 deposited with DZ Bank WMI Universal Investment Gesellschaft mbH acting on account of Money Fonds 7 Deposit No 1459270000 deposited with DZ Bank WMI Universal Investment Gesellschaft mbH acting on account of Money Fonds 3 Deposit No 1459230000 deposited with DZ Bank WMI B-5 Claim No. Universal Investment Gesellschaft mbH acting on account of Money Fonds 5 Deposit No 1459250000 deposited with DZ Bank WMI Universal Investment Gesellschaft mbH acting on account of Money Fonds 4 Deposit No 1459240000 deposited with DZ Bank WMI City of San Buenaventura Ventura WMI Dorothy Jane Houghton WMI Michael T. Doherty WMI Tammy Diane Halstead WMI United Teacher Associates Insurance Company WMI Marathon Credit Opportunity Master Fund Ltd & other Washington Mutual Bondholders c/o Philip D. Anker Wilmer, Cutler, Pickering, Hale & Dorr WMIIC Marathon Credit Opportunity Master Fund Ltd & other Washington Mutual Bondholders c/o Philip D. Anker Wilmer, Cutler, Pickering, Hale & Dorr WMI Janet L. Schmitt WMI Janet L. Schmitt WMI B-6 EXHIBIT “C” INTENTIONALLY OMITTED C-1 EXHIBIT “D” BONDS D Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Court Bond WASHINGTON MUTUAL BANK, FA -PLAINTIFF DONALD DEE WELDON HAMES, NORENE ALICE HAMES 1/5/01 1/5/02 1 Court Bond WASHINGTON MUTUAL, INC. MYRA G. LEE, WAYNE HARTMAN, STAN L. ZIEVE, FELICE GALLENBERG 1/5/01 1/5/02 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF ALEIDA ACOSTA, ET AL -DEFENDANTS 1/11/00 1/11/01 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF ALEIDA ACOSTA, ET AL-DEFENDANTS 1/11/00 1/11/01 1 Court Bond WASHINGTON MUTUAL BANK, FA ALBERT NELSON, ET AL 1/11/00 1/11/01 1 Court Bond WASHINGTON MUTUAL BANK, FA ALBERT NELSON, ET AL 1/11/01 1/11/02 1 Court Bond WASHINGTON MUTUAL BANK, FA FERESHTEH PAKRAVAN, ET AL 1/20/00 1/20/01 1 Court Bond WASHINGTON MUTUAL BANK, FA FERESHTEH PAKRAVAN, ET AL 1/20/01 1/20/02 1 Court Bond WASHINGTON MUTUAL, INC. ANGELO R. MARINEZ AND PRAPAI BEN JAUTHRIT, ET AL 1/20/00 1/20/01 1 Court Bond WASHINGTON MUTUAL, INC. ANGELO R. MARINEZ AND PRAPAI BENJAUTHRIT, ET AL 1/20/01 1/20/02 1 Court Bond WASHINGTON MUTUAL BANK, FA ALBERT NELSON, ET AL 1/25/00 1/25/01 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF ALEIDA ACOSTA, ET AL-DEFENDANTS 1/28/01 1/28/02 1 Court Bond WASHINGTON MUTUAL, INC. ROBERT LAUER, HENRY RECHNITZ AND REGINA RECHNITZ, ET AL 2/1/00 2/1/01 1 Court Bond WASHINGTON MUTUAL, INC. ROBERT LAUER, HENRY RECHNITZ AND REGINA RECHNITZ 2/1/01 2/1/02 1 Court Bond WASHINGTON MUTUAL, INC. ANGELO R. MARINEZ, ET AL. 2/3/00 2/3/01 1 Court Bond WASHINGTON MUTUAL BANK, FA -PLAINTIFF J.D. PROPERTIES COMPANY, VINCENT MARINI II, PETRICE M.MARINI 2/11/00 2/11/01 1 Court Bond WASHINGTON MUTUAL BANK, FA JOSE R. ROBERT LAUER, ET AL 2/16/00 2/16/01 1 Court Bond WASHINGTON MUTUAL BANK, FA, PLAINTIFF ANTONIO &BRENDA M. ROMERO, RONALD & JUDITH PERLSTEIN, ET AL 3/15/00 3/15/01 1 Court Bond WASHINGTON MUTUAL BANK, FA ANTONIO & BRENDA M. ROMERO, RONALD & JUDITH PERLSTEIN, ET AL 3/15/00 3/15/01 1 Court Bond WASHINGTON MUTUAL BANK, FA State of California 3/15/01 3/15/02 1 Court Bond WASHINGTON MUTUAL BANK, FA State of California 3/15/00 3/15/01 1 Court Bond WASHINGTON MUTUAL, INC. - PLAINTIFF JAMES E. ROSS,SR, ANN M. ROSS, LAVONNYA CHILD-FORD & DOES 3/21/00 3/21/01 1 Court Bond WASHINGTON MUTUAL BANK, FA ERNESTO APELACIO AND WANDA APELACIO 4/20/00 4/20/01 1 Court Bond WASHINGTON MUTUAL BANK, FA ERNESTO APELACIO AND WANDA APELACIO, ET AL. 4/20/00 4/20/01 1 Court Bond WASHINGTON MUTUAL BANK, FA RICHARD L. MARTIN 4/20/00 4/20/01 1 Court Bond WASHINGTON MUTUAL BANK, FA RICHARD L. MARTIN 4/20/00 4/20/01 1 Court Bond WASHINGTON MUTUAL BANK, FA CLEO DORSEY 4/20/00 4/20/01 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF CLEO DORSEY, KIP CYPRUS AND RMP ENTERPRISES, INC. ET AL 4/20/02 4/20/03 1 Court Bond WASHINGTON MUTUAL BANK, FA JIRO YAMAMOTO 5/4/00 5/4/01 1 Court Bond WASHINGTON MUTUAL, INC. JIRO YAMAMOTO & YAEKO YAMAMOTO, ET AL. 5/4/00 5/4/01 1 Court Bond WASHINGTON MUTUAL, INC. JIRO YAMAMOTO & YAEKO YAMAMOTO ET AL 5/25/00 5/25/01 1 Court Bond WASHINGTON MUTUAL BANK, FA CLOYCE HUFF, INDIV; ROGER & NANCY ROMMEL, INDIV., DOES 1-100 7/7/00 7/7/01 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF W. CLOYCE HUFF,INDIV & AS TRUSTEE OF W. CLOYCE HUFF MARITAL 7/7/00 7/7/01 1 Court Bond WASHINGTON MUTUAL BANK-PLAINTIFF BURRIELL C. KUSTNER AND JANE DOE KUSTNER H/W-DEFENDANTS 11/12/99 11/12/00 1 Court Bond WASHINGTON MUTUAL BANK PACIFIC COUNTY SHERIFF 7/24/00 7/24/01 1 Court Bond WASHINGTON MUTUAL BANK PIERCE COUNTY SHERIFF 7/26/00 7/26/01 1 Court Bond WASHINGTON MUTUAL BANK, FA CARLTON A. MEAD 7/14/00 7/14/01 1 Court Bond WASHINGTON MUTUAL BANK, FA RUTHERFORD DAWSON 8/9/00 8/9/01 1 Court Bond WASHINGTON MUTUAL BANK, FA - PLAINTIFF RUTHERFORD DAWSON, ET AL- DEFENDANT 8/9/00 8/9/01 1 Court Bond WASHINGTON MUTUAL BANK, FA -PLAINTIFF JOYCE KIRBY, ET AL-DEFENDENT 8/10/00 8/10/01 1 Court Bond WASHINGTON MUTUAL, FA,-PLAINTIFF JOYCE KIRBY, ETAL-DEFENDANT 8/10/00 8/10/01 1 Court Bond WASHINGTON MUTUAL, INC.-PLAINTIFF RUTHERFORD DAWSON, ET AL-DEFENDENT(S) 8/10/00 8/10/01 1 Court Bond WASHINGTON MUTUAL BANK, FA- PLAINTIFF RICHARD L. MARTIN, ET AL- DEFENDANT 8/15/00 8/15/01 1 Court Bond WASHINGTON MUTUAL BANK, FA -PLAINTIFF J.D. PROPERTIES COMPANY AND DOES 1 THROUGH 100, INCLUSIVE 8/16/00 8/19/01 1 Court Bond WASHINGTON MUTUAL BANK, FAPLAINTIFF J.D. PROPERTIES COMPANY AND DOES 1 THROUGH 100,INCLUSIVE 8/16/00 8/16/01 1 Court Bond WASHINGTON MUTUAL BANK, FA JOYCE KIRBY, ET AL 9/18/00 9/18/01 1 Court Bond FEDERAL NATIONAL MORTGAGE ASSOCIATION JOSEPH&PRISCILLA ISHIZAKI,YARDPETCH&UPON MCMANNIS,DOES 1-100 11/2/00 11/2/01 D-1 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Court Bond WASHINGTON MUTUAL BANK, FA GWENDOLYN E CRISP 11/13/00 11/13/01 1 Court Bond WASHINGTON MUTUAL BANK, FA GWENDOLYN E CRISP 11/13/00 11/13/01 1 Court Bond WASHINGTON MUTUAL BANK, FA GWENDOLYN E CRISP 11/13/00 11/13/01 1 Court Bond WASHINGTON MUTUAL BANK, FA GWENDOLYN E CRISP 11/13/00 11/13/01 1 Court Bond WASHINGTON MUTUAL BANK SNOHOMISH COUNTY SHERIFF 8/1/00 8/1/01 1 Court Bond WASHINGTON MUTUAL BANK CLARK COUNTY SHERIFF 8/9/00 8/9/01 1 Court Bond WASHINGTON MUTUAL BANK, FA - PLAINTIFF AMIGOS ASSOCIATES, L.P.-DEFENDANT 12/29/01 12/29/02 1 Court Bond WASHINGTON MUTUAL BANK, FA GWENDOLYN E. CRISP, INDV. & AS SUCCESSOR TO CHARLES E. CRISP 11/29/00 11/29/01 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF GWENDOLYNE E. CRISP, INDIVIDUALLY & AS SUCCESSOR TO CHARLES 11/30/00 11/30/01 1 Court Bond WASHINGTON MUTUAL BANK, FA TAHEREH KATOOZIAN, FREDERICO SAYRE, DOES 1-100 12/15/00 12/15/01 1 Court Bond WASHINGTON MUTUAL BANK, FA TAHEREK KATOOZIAN, FREDERICO SAYRE, DOES 1-100 12/15/00 12/15/01 1 Court Bond WASHINGTON MUTUAL BANK, FA - PLAINTIFF JOSEPH P. & JOSEPH L. SAPIENZA, MELVIN & PARTRICIA MARKMAN, 12/15/00 12/15/02 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF AMIGOS ASSOCIATES, L.P., AIDA ALVAREZ AS ADMINISTRATOR OF 12/15/00 12/15/01 1 Court Bond WASHINGTON MUTUAL BANK, FA KERN COUNTY MENTAL HEALTH ASSOCIATION 12/21/00 12/21/01 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF KERN COUNTY MENTAL HEALTH ASSOC., A CA NON PROFIT PUBLIC 12/21/00 12/21/01 1 Court Bond WASHINGTON MUTUAL, INC. SHERIFF OF SNOHOMISH COUNTY 1/31/01 1/31/02 1 Court Bond WASHINGTON MUTUAL BANK, FA TAHEREH KATOOZIAN, FREDERICO C SAYRE, DOES 1-100 1/5/01 1/5/02 1 Court Bond WASHINGTON MUTUAL BANK, FA SO HWA HO ALSO KNOWN AS SO-HWA CHANG 1/5/01 1/5/02 1 Court Bond WASHINGTON MUTUAL BANK, FA SO HWA HO, ALSO KNOWN AS SO-HWA CHANG OR IRENE SO HWA 1/8/01 1/8/02 1 Court Bond WASHINGTON MUTUAL BANK, FA DEXTER A. HENDERSON, ET AL 1/19/01 1/19/02 1 Court Bond WASHINGTON MUTUAL BANK, FA SO HWA HO ALSO KNOWN AS SO-HWA CHANG OR IRENE SO HWA CHANG 1/22/01 1/22/02 1 Court Bond WASHINGTON MUTUAL BANK, FA DEBRA LYNN SCHOLL 1/31/01 1/31/02 1 Court Bond WASHINGTON MUTUAL BANK, FA PLAINTIFF DEBRA LYNN SCHOLL, EXECUTOR OF ESTATE OF HELEN J. SCHOLL 1/31/01 1/31/02 1 Court Bond WASHINGTON MUTUAL BANK, FAPLAINTIFF HUGH PENDELTON, ET ALDEFENDANTS 2/6/01 2/6/02 1 Court Bond WASHINGTON MUTUAL BANK, FAPLAINTIFF HUGH PENDELTON, ET ALDEFENDANTS 2/6/01 2/6/02 1 Court Bond WASHINGTON MUTUAL BANK, FA HUGH PENDLETON AND DOES 1-100, INCLUSIVE 2/23/01 2/23/02 1 Court Bond WASHINGTON MUTUAL, INC.PLAINTIFF(S) JESUS MANUEL CARRENO, REINA HILDA L. CARRENO AND DOES 1-100 4/5/01 4/5/02 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF JESUS MANUEL CARRENO, REINA HILDA L. CARRENO AND DOES 1 4/5/01 4/5/02 1 Court Bond WASHINGTON MUTUAL BANK, DBA WESTERN BANK-PLAINTIFF WEST LAKE INDUSTRIES, L.L.C. & DEBRA A PADDOCK -DEFENDANTS 4/6/01 4/6/02 1 Court Bond WASHINGTON MUTUAL BANK, FA MARTHA LOVELACE, ET AL 4/18/01 4/18/02 1 Court Bond WASHINGTON MUTUAL BANK, FA MARTHA LOVELACE, ET AL 4/18/01 4/18/02 1 Court Bond WM FINANCIAL SERVICES, INC.-PLAINTIFF JOHN D. ALLEN & MARITAL COMMUNITY COMPRISED OF JOHN D.& JANE 5/10/01 5/10/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) GREATER POMONA HOUSING DEV. CORP., CITY OF POMONA, COMMUNITY 5/30/01 5/30/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) GREATER POMONA HOUSING DEV. CORP., CITY OF POMONA, COMMUNITY 5/30/01 5/30/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) GREATER POMONA HOUSING DEV. CORP., CITY OF POMONA, COMMUNITY 5/30/01 5/30/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) GREATER POMONA HOUSING DEV. CORP., CITY OF POMONA, COMMUNITY 5/30/01 5/30/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) GREATER POMONA HOUSING DEV. CORP., CITY OF POMONA, COMMUNITY 5/30/01 5/30/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) GREATER POMONA HOUSING DEV. CORP., CITY OF POMONA, COMMUNITY 5/30/01 5/30/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) GREATER POMONA HOUSING DEV. CORP., CITY OF POMONA, COMMUNITY 5/30/01 5/30/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) GREATER POMONA HOUSING DEV. CORP., CITY OF POMONA, COMMUNITY 5/30/01 5/30/02 1 Court Bond WASHINGTON MUTUAL BANK, FA ELODIA O. AGUILERA AND DOES 1-100, INCLUSIVE 6/7/01 6/7/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) ELODIA O AGUILERA, A TRUSTEE OF THE ANTONIO R AUILERA & 6/7/01 6/7/02 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFFS GREATER POMONA HOUSING DEVELOPMENT CORP; CITY OF POMONA; 6/21/02 6/21/03 D-2 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Court Bond WASHINGTON MUTUAL BANK, FA. - PLAINTIFFS GREATER POMONA HOUSING DEVELOPMENT CORP, CITY OF POMONA, 6/21/02 6/21/03 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFFS GREATER POMONA HOUSING DEVELOPMENT CORP; CITY OF POMONA 6/21/02 6/21/03 1 Court Bond WASHINGTON MUTUAL BANK, FA,-PLAINTIFFS GREATER POMONA HOUSING DEVELOPMENT CORP, CITY OF POMONA, 6/21/02 6/21/03 1 Court Bond WASHINGTON MUTUAL BANK, A WA CORP.-PLAINTIFF WILLIAM J. PAWLOSKI-DEFENDANT 7/25/01 7/25/02 1 Court Bond WASHINGTON MUTUAL BANK, F.A.(PLAINTIFF) R.S.S. AERO IND., ETC., ET AL (DEFENDANT) 9/7/01 9/7/02 1 Court Bond WASHINGTON MUTUAL BANK, FA(PLAINTIFF) FOUNDATION FUNDING GROUP,INC. DBA GREATSTONE MORTGAGE, COREY 9/19/01 9/19/02 1 Court Bond WASHINGTON MUTUAL BANK, FA- PLAINTIFF EEXCELL HOMES, INC. A CA CORP.; JACOBSSON ENGINEERING CON- 9/25/01 9/25/02 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF DEBRA LYNN SCHOLL, EXECUTOR OF THE ESTATE OF HELEN J. SCHOLL 10/11/01 10/11/02 1 Court Bond WASHINGTON MUTUAL BANK, FA DEBRA LYNN SCHOLL, ET AL 10/26/01 10/26/02 1 Court Bond WASHINGTON MUTUAL BANK, FA PLAINTIFF WILLIAM W. WONG, THERESA WONG, HENRY W. YU, AMY YU AND DOES 10/31/01 10/31/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) JULIETA ORTIZ ICEDO & DOES 1-100 INCLUSIVE (DEFENDANT) 11/2/01 11/2/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) JULIETA ORTIZ ICEDO & DOES 1-100, INCLUSIVE (DEFENDANT) 11/2/01 11/2/02 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) FRANCISO, JOSE, MARIA, JULIO, MARLENE CASAS & DOES 1-100 11/2/01 11/2/02 1 Court Bond WASHINGTON MUTUAL BANK, INC.-PLAINTIFF FRANCISCO CASAS, JOSE CASAS, MARIA E. CASAS, JULIO CASAS, 11/2/01 11/2/02 1 Court Bond WASHINGTON MUTUAL BANK, FA VICTOR JONES, BRUCE HALL, B2JI, LLC & DOES 1-100 INCLUSIVE 12/14/01 12/14/02 1 Court Bond WASHINGTON MUTUAL BANK, FA- PLAINTIFFS VICTOR JONES, BRUCE HALL, B2JI, LLC AND DOES 1 THROUGH 100, 12/14/01 12/14/02 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFFS WILLIE J. ATTERBERRY SR., ET AL-DEFENDANTS 12/14/01 12/14/02 1 Court Bond WASHINGTON MUTUAL, FA WILLIE J. ATTERBERRY, SR., ET AL 12/14/01 12/14/02 1 Court Bond WASHINGTON MUTUAL BANK, FDBA WESTERN BANK, ALLING ENTERPRISES, INC., A WASHINGTON CORPORATION; ARDIS M. 1/8/02 1/8/03 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFFS VICTOR JONES, ET AL-DEFENDANTS 1/8/02 1/8/03 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) SAMUEL R. SALAZAR, ET AL (DEFENDANT) 1/24/02 1/24/03 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) SAMUEL R. SALAZAR, ET AL (DEFENDANT) 1/24/02 1/24/03 1 Court Bond WASHINGTON MUTUAL BANK, FA SAMUEL R. SALAZAR, ET AL 2/12/03 2/12/04 1 Court Bond WASHINGTON MUTUAL BANK, FA LENHARD P. PRESZLER,CO-TRUSTEE OF THE PRESZLER FAMILY TRUST 2/22/02 2/22/03 1 Court Bond WASHINGTON MUTUAL BANK, FA HUNTINGTON BEACH CENTERS, A CA GENERAL PARTNERSHIP,WILLIAM 3/7/03 3/7/04 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFFS HUNTINGTON BEACH CENTERS, WILLIAM N. LOBEL,INDIV. HUNTINGTON 3/7/02 3/7/03 1 Court Bond WASHINGTON MUTUAL BANK, FA(PLAINTIFF) ASA ARAVA, THEDA DE JESUS ALEXANDER, JOHN GRIGO, COURT 4/5/02 4/5/03 1 Court Bond WASHINGTON MUTUAL BANK, FA(PLAINTIFF) ASA ARAVA, THEDA DE JESUS ALEXANDER, JOHN GRIGO, CORT KLOKE, 4/5/02 4/5/03 1 Court Bond WASHINGTON MUTUAL BANK, FA LENHARD P. PRESZLER, CO-TRUSTEE OF THE PRESZLER FAMILY TRUST 4/10/02 4/10/03 1 Court Bond WASHINGTON MUTUAL BANK, FA LENHARD P. PRESZLER, CO-TRUSTEE OF THE PRESZLER FAMILY TRUST 4/10/02 4/10/03 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF HYUNG RAE KIM, ET AL-DEFENDANTS 5/1/02 5/1/03 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF ASA ARAVA, ET AL-DEFENDANTS 5/1/02 5/1/03 1 Court Bond WASHINGTON MUTUAL, FA AYNN RALPH SHAFIK 6/7/02 6/7/03 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) FRANCISCO CASA, ET AL (DEFENDANT) 6/12/02 6/12/03 1 Court Bond WASHINGTON MUTUAL BANK, FA FRANCISCO CASAS, ET AL 6/12/02 6/12/03 1 Court Bond WASHINGTON MUTUAL, FA-PLAINTIFF PIO LUZ, JOSEFA LUZ AND DOES 1 THROUGH 100, INCLUSIVE 6/27/02 6/27/03 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF PIO LUZ, JOSEFA LUZ AND DOES 1 THROUGH 100, INCLUSIVE 6/27/02 6/27/03 1 Court Bond WASHINGTON MUTUAL BANK, FA, PLAINTIFF(S) DROR BEN-AMY, ET AL, DEFENDANT(S) 8/20/02 8/20/03 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) SHERPA INDUSTRIES, LLC, PETER J KEOGH & LYNN HOUGH CONST.LLC 8/27/02 8/27/03 D-3 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFFS JESUS MANUEL CARRENO, ETAL-DEFENDANTS 9/20/02 9/20/03 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFFS JESUS MANUEL CARRENO, ET AL-DEFENDANTS 9/20/02 9/20/03 1 Court Bond WASHINGTON MUTUAL BANK, FA,(PLAINTIFF) AYNN SHAFIK, ET AL(DEFENDANT) 9/25/02 6/25/03 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF AYNN SHAFIK, ET AL-DEFENDANTS 9/25/02 9/25/03 1 Court Bond WASHINGTON MUTUAL BANK-PLAINTIFF BAKKER BROTHERS USA INC.; B&B FARMS; NORTHWEST FARM CREDIT; 10/7/02 10/7/03 1 Court Bond WASHINGTON MUTUAL BANK, FA JESUS MANUEL & REINA HILDA L. CARRENO, JOSE A. CASTANEDA, JR 12/2/02 12/2/03 1 Court Bond WASHINGTON MUTUAL BANK, FA(PLAINTIFF) ABUNDANT CAPITAL INC.(DEFENDANT) 1/2/03 1/2/04 1 Court Bond WASHINGTON MUTUAL BANK, FA IBERIA INVESTMENTS, INC. ET AL. 4/2/03 4/2/04 1 Court Bond WASHINGTON MUTUAL BANK, FA IBERIA INVESTMENTS, INC. ET AL. 4/2/03 4/2/04 1 Court Bond WASHINGTON MUTUAL BANK, FA PLAINTIFF JOSE H. SANCHEZ, ETC., ET ALDEFENDANTS 2/11/03 2/11/04 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFFS FRIDAY'S FOODLINE, INC. A CALIFORNIA CORPORATION, ET AL 3/12/03 3/12/04 1 Court Bond WASHINGTON MUTUAL BANK, FA IBERIA INVESTMENTS, INC. ET AL 4/21/03 4/21/04 1 Court Bond WASHINGTON MUTUAL BANK, FA(PLIANTIFF) FRIDAY'S FOODLINE, INC, ETC, ET AL (DEFENDANTS) 5/1/03 5/1/04 1 Court Bond WASHINGTON MUTUAL BANK, FA RICK HEMERICK, ET AL (DEFENDANT) 6/4/03 6/4/04 1 Court Bond WASHINGTON MUTUAL BANK, FA -PLAINTIFF RICK HEMERICK, ET AL-DEFENDANT 6/4/03 6/4/04 1 Court Bond WASHINGTON MUTUAL BANK CHRIS BROWN, AS SHERIFF OF DOUGLAS COUNTY, OREGON 6/6/03 6/6/04 1 Court Bond WASHINGTON MUTUAL BANK, FA-PLAINTIFF ROBERT G. ALLEN CO., INC. ETC, ET AL.-DEFENDANT 6/25/03 6/25/04 1 Court Bond WASHINGTON MUTUAL BANK, FA ZIFF FAMILY MARKETS,INC. DBA: FOUR SEASONS MARKET; RONALD L. 7/7/03 7/7/04 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLANTIFF) MONCKS CORNER FINANCE, INC; MICHAEL J STRONG, SHERRY STRONG, 8/11/03 8/11/04 1 Court Bond WASHINGTON MUTUAL BANK, FA, ET AL (DEFENDANT) RANCHO BERNARDO COMMUNITY BANK 9/29/08 9/29/09 1 Court Bond WASHINGTON MUTUAL, FAPLAINTIFF RENO METAL PRODUCTS,INC. DBA RENO SHEET METAL CO. ETAL 10/13/03 10/13/04 1 Court Bond WASHINGTON MUTUAL BANK, FA JAMES M. DONEGAN,AN INDIVIDUAL & DOES 1 THROUGH 50 INCLUSIVE 12/23/03 12/23/04 1 Court Bond WASHINGTON MUTUAL BANK, FA AFFORDABLE HOUSING SERVICES, INC. 3/26/04 3/26/05 1 Court Bond WASHINGTON MUTUAL BANK, FA REBECCA B. TWIGHT, INDIVIDUALLY & AS TRUSTEE OF THE TWIGHT 4/14/04 4/14/05 1 Court Bond WASHINGTON MUTUAL BANK, FA (PLAINTIFF) REBECCA B. TWIGHT, ET AL. (DEFENDANT) 4/21/04 4/21/05 1 Court Bond WASHINGTON MUTUAL BANK, FA TERRA-CAL CONSTRUCITON, INC., A CALIFORNIA CORPORATION,ET AL 3/22/04 3/22/05 1 Court Bond WASHINGTON MUTUAL BANK, FA INEZ HURST, ET AL 11/2/04 11/2/05 1 Court Bond WASHINGTON MUTUAL BANK, FA INEZ HURST, ET AL 11/2/04 11/2/05 1 Court Bond WASHINGTON MUTUAL BANK, FA JINT INVESTMENT CORPORATION 11/11/04 11/11/05 1 Court Bond WASHINGTON MUTUAL BANK, FA JINT INVESTMENT CORPORATION 11/11/04 11/11/05 1 Court Bond WASHINGTON MUTUAL BANK, FA INEZ HURST, ET AL 11/11/04 11/11/05 1 Court Bond WASHINGTON MUTUAL BANK, FA JINT INVESTMENT CORPORATION 12/6/04 12/6/05 1 Court Bond WASHINGTON MUTUAL BANK, FA AZTECA CONSTRUCTION, INC., RAFAEL M. MARTIN, ROSA M. MARTIN* 12/15/04 12/15/05 1 Court Bond WASHINGTON MUTUAL PECKHAM INDUSTRIAL COATINGS, INC. 1/6/08 1/6/09 1 Court Bond WASHINGTON MUTUAL BANK FSB RICHARD AND NANCY MADSEN 2/4/08 2/4/09 1 Court Bond WASHINGTON MUTUAL BANK FA MARTIN SHAFRON, MARGARET SHAFRON, KEVIN D. JANISON, TERRI S. JANISON 3/8/08 3/8/09 1 Court Bond WASHINGTON MUTUAL CHARO COMMUNITY DEVELOPMENT CORPORATION 3/22/08 3/22/09 1 Court Bond WASHINGTON MUTUAL BANK DANIEL J. LAROCH 6/22/08 6/22/09 1 Court Bond WASHINGTON MUTUAL BANK DANIEL J. LAROCH 7/28/08 7/28/09 1 Court Bond WASHINGTON MUTUAL SUPERIOR COURT OF THE STATE OF CALIFORNIA 8/1/08 8/1/09 1 Court Bond WASHINGTON MUTUAL BRIAN E. HAYES AND ROBIN HAYES 10/11/08 10/11/09 1 Court Bond WASHINGTON MUTUAL PHILLIP INIGUEZ 5/2/06 5/2/07 1 Court Bond WASHINGTON MUTUAL BANK, FA PHILLIP INIGUEZ 5/2/06 5/2/07 1 Court Bond WASHINGTON MUTUAL BANK, FA PHILLIP INIGUEZ 5/22/06 5/22/07 1 Court Bond WASHINGTON MUTUAL UNITED AKAL, L.L.C.D, HARTZ KRISPY CHICKEN N ROLLS, VARPAL * 6/6/06 6/6/07 1 Court Bond WASHINGTON MUTUAL EDWARD A. SCHWALLY 6/13/08 6/13/09 1 Court Bond WASHINGTON MUTUAL STATE OF NEVADA, DEPARTMENT OF BUILDING & SAFETY 9/13/06 9/13/07 1 Court Bond WASHINGTON MUTUAL STATE OF NEVADA, DEPARTMENT OF BUILDING & SAFETY 9/13/06 9/13/07 D-4 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Court Bond WASHINGTON MUTUAL NICHOLAS LATIMER 11/3/06 11/3/07 1 Court Bond WASHINGTON MUTUAL BANK, FA NICHOLAS LATIMER 11/3/06 11/3/07 1 Court Bond WASHINGTON MUTUAL SAEED DAVID SADRI 2/6/07 2/6/08 1 Court Bond WASHINGTON MUTUAL BANK, FA SAEED DAVID SADRI 2/6/07 2/6/08 1 Court Bond WASHINGTON MUTUAL BANK, FA SAEED DAVID SADRI 3/9/07 3/9/08 1 Court Bond WASHINGTON MUTUAL POWERHOUSE DEVELOPMENT CORPORATION, SUPERIOR COURT OF CALIF* 7/23/07 7/23/08 1 Court Bond WASHINGTON MUTUAL BANK, FA POWERHOUSE DEVELOPMENT CORPORATION, SUPERIOR COURT OF CALIF* 7/23/07 7/23/08 1 Court Bond WASHINGTON MUTUAL BANK, FA POWERHOUSE DEVELOPMENT CORPORATION 8/10/07 8/10/08 1 Court Bond WASHINGTON MUTUAL MOST CREATIVE ENTERTAINMENT 11/12/08 11/12/09 1 Court Bond WASHINGTON MUTUAL BANK, FA GREATER BETHANY ECONOMIC DEVELOPMENT CORPORATION; THE CITY OF LOS ANGELES 12/19/07 12/19/08 1 Court Bond WASHINGTON MUTUAL GREATER BETHANY ECONOMIC DEVELOPMENT CORPORATION; THE CITY OF LOS ANGELES 12/19/07 12/19/08 1 Court Bond WASHINGTON MUTUAL BANK DREW M. DILLWORTH, 12/20/07 12/20/08 1 Court Bond WASHINGTON MUTUAL BANK, FA GREATER BETHANY ECONOMIC DEVELOPMENT CORPORATION; THE CITY OF LOS ANGELES 1/15/08 1/15/09 1 Court Bond WASHINGTON MUTUAL JORGE ESPARZA, ET AL 1/25/08 1/25/09 1 Court Bond WASHINGTON MUTUAL BANK, FA JORGE ESPARZA, ET AL 1/25/08 1/25/09 1 Court Bond WASHINGTON MUTUAL BANK, FA JORGE ESPARZA, ET AL 2/20/08 2/20/09 1 Court Bond WASHINGTON MUTUAL BANK, SUCCESSOR IN INTEREST TO WASHINGTON MUTUAL HOME LOANS WOOLMAN OVAL HOLDINGS, INC. 3/19/08 3/19/09 1 Court Bond WASHINGTON MUTUAL BANK, FA CUSTOM ADVANTAGE BUILDERS, INC. 3/27/08 3/27/09 1 Court Bond U.S. BANK NATIONAL ASSOCIATION ERNEST W. BRUNSON 4/11/08 4/11/09 1 Court Bond U.S. BANK NATIONAL ASSOCIATION ERNEST W. BRUNSON 4/11/08 4/11/09 1 Court Bond WASHINGTON MUTUAL BANK, FA CUSTOM ADVANTAGE BUILDERS, INC. 4/21/08 4/21/09 1 Court Bond U.S. BANK NATIONAL ASSOCIATION ERNEST W. BRUNSON 5/12/08 5/12/09 1 Court Bond WASHINGTON MUTUAL BANK MANUEL R. CONTRERAS 5/12/08 5/12/09 1 Court Bond WASHINGTON MUTUAL BANK SHADOW MOUNTAIN, LLC 5/16/08 5/16/09 1 Court Bond WASHINGTON MUTUAL RJ PROPERTY INVESTMENTS, LLC 6/9/08 6/9/09 1 Court Bond WASHINGTON MUTUAL BANK, FA RJ PROPERTY INVESTMENTS, LLC 6/9/08 6/9/09 1 Court Bond WASHINGTON MUTUAL BANK RJ PROPERTY INVESTMENTS, LLC 7/9/08 7/9/09 1 Court Bond WASHINGTON MUTUAL PARVIZ SANIEOFF ET AL 8/5/08 8/5/09 1 Court Bond WASHINGTON MUTUAL BANK, FA PARVIZ SANIEOFF ET AL 8/5/08 8/5/09 1 Court Bond WASHINGTON MUTUAL BANK, FA JAIME ARELLANO 8/11/08 8/11/09 Court Bond Total 1 Guarantee Payment Bond HOME SAVINGS OF AMERICA Florida Power & Light Company 9/7/00 9/7/01 1 Guarantee Payment Bond HOME SAVINGS OF AMERICA WITHLACOOCHEE RIVER ELECTRIC COOPERATIVE, INC. 7/27/01 7/27/02 1 Guarantee Payment Bond HOME SAVINGS OF AMERICA Fort Pierce Utilities Authority 11/11/00 11/11/01 1 Guarantee Payment Bond WASHINGTON MUTUAL BANK FA FLORIDA POWER AND LIGHT COMPANY 1/14/08 1/14/09 1 Guarantee Payment Bond WASHINGTON MUTUAL BANK, FA CITY OF LAKE WORTH 3/25/08 3/25/09 1 Guarantee Payment Bond WASHINGTON MUTUAL, INC. KEMARK FINANCIAL SERVICES, INC. 6/7/08 6/7/09 1 Guarantee Payment Bond BRYANT FINANCIAL CORPORATION BELL VINTAGE HOMEOWNERS ASSOCIATION 11/3/08 11/3/09 1 Guarantee Payment Bond PROVIDIAN LEASING CORPORATION STATE OF CALIFORNIA. 8/1/08 8/1/09 1 Guarantee Payment Bond WASHINGTON MUTUAL BANK STATE OF FLORIDA 9/9/08 9/9/09 9 Guarantee Payment Bond Total D-5 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond OXFORD INVESTMENT CORPORATION State of California 10/26/99 10/26/02 1 License/Permit Bond WASHINGTON MUTUAL INSURANCE SERVICES, INC. STATE OF CALIFORNIA/DEPARTMENT OF INSURANCE 1/28/03 1/28/04 1 License/Permit Bond COMMERCE SERVICE THE STATE OF ARIZONA/ DIRECTOR OF INSURANCE 6/17/00 6/17/03 1 License/Permit Bond COMMERCE SERVICE CORPORATION THE STATE OF IDAHO/ DEPT. OF INSURANCE 6/17/03 6/17/06 1 License/Permit Bond COMMERCE SERVICE CORPORATION the state of louisiana 6/17/03 6/17/06 1 License/Permit Bond HOME CREST INSURANCE SERVICES, INC. STATE OF WASHINGTON 6/17/06 6/17/09 1 License/Permit Bond HOME CREST INSURANCE SERVICES, INC STATE OF CALIFORNIA. 1/18/08 1/18/09 1 License/Permit Bond WILLIAM A.HAWKINS STATE OF ILLINOIS, DEPT. OF INSURANCE 7/18/99 7/18/00 1 License/Permit Bond AHMANSON MORTGAGE CO. State of Connecticut 10/1/98 10/1/99 1 License/Permit Bond RICHIE DOUGLASROWSEY STATE OF CALIFORNIA/DEPT. OF INSURANCE 10/21/99 10/21/00 1 License/Permit Bond ROBERT DALENORTON STATE OF CALIFORNIA/DEPT. OF INSURANCE 10/21/98 10/21/99 1 License/Permit Bond RICHIE D.ROWSEY STATE OF ARIZONA-DEPT. OF INSURANCE 10/27/99 10/27/00 1 License/Permit Bond RICHIE D.ROWSEY State of Georgia 10/27/99 10/27/00 1 License/Permit Bond RICHIE D.ROWSEY State of Illinois 10/27/99 10/27/00 1 License/Permit Bond RICHIE D.ROWSEY STATE OF NORTH CAROLINA/INSURANCE COMMISSIONER 10/27/99 10/27/00 1 License/Permit Bond RICHIE D.ROWSEY State of New Mexico 4/10/00 4/10/01 1 License/Permit Bond RICHIE D.ROWSEY STATE OF VERMONT/DEPT. OF INSURANCE 4/12/00 4/12/01 1 License/Permit Bond RICHIE D.ROWSEY STATE OF ARKANSAS/DEPT. OF INSURANCE 4/12/00 4/12/01 1 License/Permit Bond RICHIE D.ROWSEY State of Louisiana 4/19/00 4/19/01 1 License/Permit Bond WASHINGTON MUTUAL INSURANCE SERVICES, INC. STATE OF TEXAS 6/21/08 6/21/09 1 License/Permit Bond HOME CREST INSURANCE SERVICES STATE OF CALIFORNIA 11/14/08 11/14/09 1 License/Permit Bond WASHINGTON MUTUAL INSUR.SERVICES MANAGING GENERAL AGENCY,INC STATE BOARD OF INSURANCE, STATE OF TEXAS 11/1/02 11/1/03 1 License/Permit Bond HOME CREST INSURANCE SERVICES, INC. DISTRICT OF COLUMBIA 4/30/07 4/30/09 1 License/Permit Bond LINDA T.MAESTAS STATE OF ILLINOIS 6/11/08 6/11/09 1 License/Permit Bond MARY A.PALHINHA STATE OF ILLINOIS/DEPT. OF INSURANCE 6/11/99 6/11/00 1 License/Permit Bond JILL K.SMITH STATE OF ILLINOIS 6/11/08 6/11/09 1 License/Permit Bond DOREEN B.-LIUZZI STATE OF ILLINOIS/DEPT. OF INSURANCE 7/25/99 7/25/00 1 License/Permit Bond MARTHABEATRICE ORTEGA, GRIFFIN FINANCIAL SVS. INS. AGENCY STATE OF ILLINOIS 4/16/08 4/16/09 1 License/Permit Bond NINAMARIEQUINTERO - GRIFFIN FINANCIAL SERVICES INS. AGENCY STATE OF ILLINOIS 11/3/08 11/3/09 1 License/Permit Bond IVONNE MARIA GUERRERO - GRIFFIN FINANCIAL SERVICES INS. AGCY STATE OF ILLINOIS 10/29/08 10/29/09 1 License/Permit Bond RICHARD LOWTHER - GRIFFIN FINANCIAL SERVICE INS. AGENCY STATE OF ILLINOIS 10/29/08 10/29/09 1 License/Permit Bond HOME CREST INSURANCE SERVICES, INC. STATE OF CALIFORNIA. 6/24/08 6/24/09 1 License/Permit Bond WASHINGTON MUTUAL INSURANCE SERVICES, INC. STATE OF TEXAS 5/5/08 5/5/09 1 License/Permit Bond AHMANSON DEVELOPMENTS, INC. STATE OF CALIFORNIA/CONTRACTOR'S STATE LICENSE BOARD 10/18/99 10/18/00 1 License/Permit Bond JILL K.SMITH-ELY State of Louisiana 11/20/03 11/20/04 1 License/Permit Bond JILL K.SMITH-ELY COMMONWEALTH OF KENTUCKY 11/20/08 11/20/09 D-6 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond JILL K.SMITH-ELY STATE OF NEW MEXICO 11/20/08 11/20/09 1 License/Permit Bond Long Beach Mortgage Company STATE OF ARIZONA/BANKING DEPT. 3/31/06 3/31/07 1 License/Permit Bond Long Beach Mortgage Company State of Connecticut 9/30/05 9/30/06 1 License/Permit Bond Long Beach Mortgage Company State of Connecticut 9/30/05 9/30/06 1 License/Permit Bond Long Beach Mortgage Company State of Delaware 12/31/05 12/31/06 1 License/Permit Bond Long Beach Mortgage Company DISTRICT OF COLUMBIA, OFFICE OF BANKING & FINANCIAL INSTIT. 3/31/06 8/29/07 1 License/Permit Bond Long Beach Mortgage Company STATE OF IDAHO/DEPT. OF FINANCE 12/10/05 12/10/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF ILLINOIS/ COMMISSIONER OF SAVINGS & RESID. FINANCE 3/20/06 3/20/08 1 License/Permit Bond Long Beach Mortgage Company STATE OF IOWA, DIVISION OF BANKING 12/10/05 12/10/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, BUREAU OF CONSUMER AFFAIRS 9/30/04 9/30/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF NEBRASKA, DEPARTMENT OF BANKING 3/1/06 3/1/07 1 License/Permit Bond Long Beach Mortgage Company STATE OF NEW YORK, SUPERINTENDENT OF BANKS 12/10/05 12/10/06 1 License/Permit Bond Long Beach Mortgage Company State of North Dakota 7/1/05 6/30/06 1 License/Permit Bond LONG BEACH MORTGAGE COMPANY STATE OF RHODE ISLAND 3/31/08 3/31/09 1 License/Permit Bond Long Beach Mortgage Company STATE OF VERMONT, COMMISSIONER OF BANKING 12/31/05 12/31/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF NEW JERSEY, DEPT OF BANKING 12/11/05 12/11/06 1 License/Permit Bond Long Beach Mortgage Company State of Connecticut 9/30/05 9/30/06 1 License/Permit Bond Long Beach Mortgage Company State of Washington 12/31/05 12/31/06 1 License/Permit Bond Long Beach Mortgage Company State of Hawaii 12/31/05 12/31/06 1 License/Permit Bond Long Beach Mortgage Company State of Maryland 12/31/05 12/31/07 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, BUREAU OF CONSUMER AFFAIRS 9/30/04 9/30/06 1 License/Permit Bond AHMANSON MORTGAGE COMPANY STATE OF NEW JERSEY, COMMISSION OF BANKING 2/11/99 2/11/00 1 License/Permit Bond LONG BEACH MORTGAGE COMPANY, DBA:FINANCING USA STATE OF CALIFORNIA, DEPT. OF CORPORATIONS 1/31/00 1/31/01 1 License/Permit Bond Long Beach Mortgage Company State of New Hampshire 12/31/06 12/31/07 1 License/Permit Bond Long Beach Mortgage Company STATE OF IDAHO - DEPT. OF FINANCE 12/10/01 12/10/02 1 License/Permit Bond HOME CREST INS. SERVICES, INC. STATE OF MARYLAND 5/28/08 5/28/09 1 License/Permit Bond RICHIE D. ROWSEY STATE OF MARYLAND/ INSURANCE ADMINISTRATION 5/28/00 5/28/01 1 License/Permit Bond JILL K. SMITH-ELY STATE OF MARYLAND 5/28/08 5/28/09 1 License/Permit Bond ACD2 CITY OF CALABASAS 4/17/08 4/17/09 1 License/Permit Bond Long Beach Mortgage Company state of oklahoma 6/23/05 6/23/06 1 License/Permit Bond LONG BEACH MORTGAGE COMPANY STATE OF CALIFORNIA. 8/26/08 8/26/09 1 License/Permit Bond Long Beach Mortgage Company COMMONWEALTH OF MASSACHUSETTS / COMMISSIONER OF BANKING 9/30/05 9/30/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF WISCONSIN, DEPARTMENT OF FINANCIAL INSTITUTIONS 12/31/05 12/31/06 1 License/Permit Bond FINANCING USA (DBA LONG BEACH MORTGAGE COMPANY) STATE OF ILLINOIS - OFFICE OF BANKS AND REAL ESTATE 3/20/02 3/20/04 1 License/Permit Bond Long Beach Mortgage Company BANKING COMMISSIONER OF THE STATE OF CONNECTICUT 12/11/05 12/11/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF KANSAS - OFFICE OF THE STATE BANK COMMISSIONER 12/1/05 12/1/06 1 License/Permit Bond LONG BEACH MORTGAGE COMPANY D/B/A FINANCING USA State of Arkansas 12/14/05 12/14/06 1 License/Permit Bond Long Beach Mortgage Company BANKING COMMISSIONER OF THE STATE OF CONNECTICUT 9/30/05 9/30/06 D-7 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond CITY FINANCE COMPANY DBA WASHINGTON MUTUAL FINANCE STATE OF MISSISSIPPI, DEPT OF BANKING AND CONSUMER FINANCE 8/7/01 8/7/02 1 License/Permit Bond CITY FINANCE COMPANY DBA WASHINGTON MUTUAL FINANCE STATE OF MISSISSIPPI, DEPT OF BANKING AND CONSUMER FINANCE 9/19/00 9/19/01 1 License/Permit Bond WASHINGTON MUTUAL, INC STATE OF ALABAMA, DEPT OF REVENUE, MOTOR VEHICLE DIVISION 10/7/00 10/7/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE GROUP, LLC STATE OF MISSISSIPPI, DEPT OF BANKING & CONSUMER FINANCE 12/1/03 12/1/04 1 License/Permit Bond BLAZER FINANCIAL SERVICES, INC.DBA WASHINGTON MUTUAL FINANCE STATE OF ILLINOIS; DEPT. OF FINANCIAL INSTITUTIONS 12/31/00 12/31/01 1 License/Permit Bond BLAZER MORTGAGE SERVICES STATE OF WEST VIRGINIA, ACCOUNTING DEPT. 12/31/00 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES, INC. State of West Virginia 12/31/00 12/31/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF DELAWARE, OFFICE OF STATE BANK COMMISSIONER 11/23/03 11/23/04 1 License/Permit Bond BLAZER MORTGAGE SERVICES, INC. NORTH CAROLINA BANKING COMMISSION 1/1/01 1/1/02 1 License/Permit Bond SAFEWAY MORTGAGE COMPANY COMMISSIONER OF BANKS FOR THE STATE OF NORTH CAROLINA 1/1/01 1/1/02 1 License/Permit Bond GUYGNIADEK STATE OF CA CONTRACTORS LICENSE BOARD 12/28/98 12/28/99 1 License/Permit Bond CARL L.HAAS STATE OF CALIFORNIA. 1/8/08 1/8/09 1 License/Permit Bond BFS ACCEPTANCE CORPORATION DBANATIONAL ACCEPTANCE CORP. STATE OF RI & PROVIDENCE PLANTATIONS DEPT. OF BUSINESS REG. 3/1/02 3/1/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. CITY OF OGDEN 2/1/04 2/1/05 1 License/Permit Bond CITY FINANCE COMPANY DA#68-331 STATE OF ALABAMA DEPT. OF REVENUE MOTOR VEHICLE DIVISION 3/30/02 3/30/03 1 License/Permit Bond CARL A.FORMATO COMMONWEALTH OF KENTUCKY 2/10/08 2/10/09 1 License/Permit Bond WASHINGTON MUTUAL INSURANCE SERVICES, INC. STATE OF ALASKA;DEPART. OF COMMERCE & ECONOMIC DEV. 1/14/02 1/14/03 1 License/Permit Bond WASHINGTON MUTUAL INSURANCE SERVICES, INC. STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS 2/12/08 2/12/09 1 License/Permit Bond CARL A.FORMATO STATE OF RHODE ISLAND 2/12/08 2/12/09 1 License/Permit Bond CARL A.FORMATO STATE OF NEW MEXICO 2/17/08 2/17/09 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. STATE OF CALIFORNIA, DEPARTMENT OF CORPORATIONS 4/19/04 4/19/05 1 License/Permit Bond WASHINGTON MUTUAL BANK,FA STATE OF CALIFORNIA. 6/1/08 6/1/09 1 License/Permit Bond WM FINANCIAL SERVICES, INC. STATE OF HAWAII;DEPART.OF REGULATORY AGENCIES 1/24/02 1/24/03 1 License/Permit Bond CITY FINANCE COMPANY DBA WASHINGTON MUTUAL FINANCE STATE OF MISSISSIPPI;DEPART.OF BANKING & CONSUMER FINANCE 6/30/01 6/30/02 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBA WASHINGTON MUTUAL FINANCE STATE OF ILLINOIS, DEPARTMENT OF FINANCIAL INSTITUTIONS 12/31/00 12/31/01 1 License/Permit Bond CARL A.FORMATO STATE OF LOUISIANA;COMMISSIONER OF INSURANCE 6/8/04 6/8/05 1 License/Permit Bond CARL A. FORMATO STATE OF MARYLAND 6/6/08 6/6/09 1 License/Permit Bond CARL ANTHONYFORMATO STATE OF ARIZONA INSURANCE LICENSING SECTION 6/2/01 6/2/02 1 License/Permit Bond CITY FINANCE COMPANY ALABAMA DEPARTMENT OF REVENUE; MOTOR VEHICLE DIVISION 5/29/01 5/29/02 1 License/Permit Bond WASHINGTON MUTUAL INSURANCE SERVICES, INC. STATE OF CALIFORNIA 6/17/08 6/17/09 1 License/Permit Bond BLAZER FINANCIAL SERVICES INC. DBAWASHINGTON MUTUAL FINANCE STATE OF ILLINOIS, DEPT. OF FINANCIAL INSTITUTIONS 12/31/00 12/31/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/5/99 8/5/00 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. ALABAMA DEPT. OF REVENUE, DEPT. OF MOTOR VEHICLES 8/1/99 8/1/00 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/1/99 8/1/00 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/1/99 8/1/00 1 License/Permit Bond WASHINGTON MUTUAL FINANCE,INC. ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/1/99 8/1/00 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. STATE OF ALABAMA DEPT. OF REVENUE MOTOR VEHICLE DIVISION 8/1/99 8/1/00 D-8 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/9/99 8/9/00 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/1/99 8/1/00 1 License/Permit Bond CITY FINANCE COMPANY DBA WASHINGTON MUTUAL FINANCE STATE TAX COMMISSION, BUREAU OF REVENUE 8/29/00 8/29/01 1 License/Permit Bond CITY FINANCE COMPANY DBA WASHINGTON MUTUAL FINANCE STATE TAX COMMISSION, BUREAU OF REVENUE 9/2/00 9/2/01 1 License/Permit Bond Long Beach Mortgage Company STATE OF VERMONT - COMMISSIONER OF BANKING 12/31/04 12/31/05 1 License/Permit Bond BLAZER FINANCIAL SERVICES, INC. STATE CORPORATION COMMISSION;BUREAU OF FINANCIAL INSTITUTION 6/30/01 6/30/02 1 License/Permit Bond WMFS INSURANCE SERVICES, INC. STATE OF CALIFORNIA. 12/9/07 12/9/08 1 License/Permit Bond BLAZER FINANCIAL SERVICES INC. COMMISSIONER OF CONSUMER CREDIT 10/15/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES INC. STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/00 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE COMMISSION OF CONSUMER CREDIT,DEPT. OF LICENSES & REGULATION 12/30/00 12/30/01 1 License/Permit Bond CARL A.FORMATO STATE OF ILLINOIS 11/8/08 11/8/09 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. OF KANSAS KANSAS OFFICE OF THE STATE BANK COMM.,DIV. OF CONSUMER & 11/10/03 11/10/04 1 License/Permit Bond THOMAS D. SLOSSON STATE OF WA, DEPT OF MOTOR VEHICLES 11/12/99 11/12/02 1 License/Permit Bond WASHINGTON MUTUAL BANK STATE TAX COMMISSIONER OF UTAH 11/12/99 11/12/02 1 License/Permit Bond WASHINGTON MUTUAL BANK State of Utah 11/19/99 11/19/02 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. ALABAMA DEPT. OF REVENUE, MOTOR VEHICLE DIVISION 11/22/99 11/22/00 1 License/Permit Bond HERBERTJOHNSON STATE OF WASHINGTON, DEPARTMENT OF MOTOR VEHICLES 12/13/99 12/13/02 1 License/Permit Bond WASHINGTON MUTUAL, INC. State of Utah 12/13/99 12/13/02 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBA WASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LINCENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LINCENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LINCENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBA-WASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LINCENSING & REGULATION 12/31/99 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LINCENSING & REGULATION 12/31/99 12/31/01 D-9 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond BLAZER FINANCIAL SERVICES,INC. DBAWASHINGTON MUTUAL FINANCE STATE OF MARYLAND, DEPARTMENT OF LICENSING &REGULATION 12/31/99 12/31/01 1 License/Permit Bond AHMANSON DEVELOPMENT, INC. STATE OF CALIFORNIA 12/8/07 12/8/08 1 License/Permit Bond WASHINGTON MUTUAL BANK STATE TAX COMMISSIONER OF UTAH 1/25/00 1/25/03 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 2/9/00 2/9/03 1 License/Permit Bond WASHINGTON MUTUAL, INC. Utah State Tax Commission 2/9/00 2/9/03 1 License/Permit Bond WASHINGTON MUTUAL, INC. Utah State Tax Commission 2/9/00 2/9/03 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 2/9/00 2/9/03 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 2/9/00 2/9/03 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 2/9/00 2/9/03 1 License/Permit Bond WASHINGTON MUTUAL, INC. Utah State Tax Commission 2/9/00 2/9/03 1 License/Permit Bond WASHINGTON MUTUAL, INC. Utah State Tax Commission 2/9/00 2/9/03 1 License/Permit Bond WESTERN CREDIT SERVICES CO.DBA WASHINGTON MUTUAL FINANCE WASHINGTON STATE, DIRECTOR OF DEPT OF FINANCIAL INSTITUTIONS 2/24/04 2/24/05 1 License/Permit Bond Long Beach Mortgage Company STATE OF VERMONT, COMMISSIONER OF BANKING 12/31/04 12/31/05 1 License/Permit Bond LONG BEACH MORTGAGE COMPANY DBA FINANCING USA STATE OF ARIZONA, SUPERINTENDANT OF BANKS 3/20/05 3/20/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, BUREAU OF CONSUMER CREDIT PROTECTION 3/23/05 3/23/06 1 License/Permit Bond Long Beach Mortgage Company DIST OF COLUMBIA, OFFICE OF BANKING & FINANCIAL INSTITUTIONS 3/31/06 3/31/07 1 License/Permit Bond WASHINGTON MUTUAL FINANCE GROUP, LLC MISSISSIPPI STATE TAX COMMISSION, BUREAU OF REVENUE 2/1/04 2/1/05 1 License/Permit Bond PUBLIC LOAN CORPORATION DBA WASHINGTON MUTUAL FINANCE * STATE OF MD, COMMISSIONER OF CONSUMER CREDIT 12/31/01 12/31/02 1 License/Permit Bond BRYANT FINANCIAL CORPORATION CITY OF SAN DIMAS 4/4/08 4/4/09 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF NORTH CAROLINA, LLC COMMISSIONER OF BANKS FOR THE STATE OF NORTH CAROLINA 5/1/03 5/1/04 1 License/Permit Bond Long Beach Mortgage Company BANKING COMMISSIONER OF THE STATE OF CONNECTICUT 4/19/06 4/19/07 1 License/Permit Bond WASHINGTON MUTUAL FINANCE INC.DA#1-697 ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE INC. DA#-1-608 ALABAMA DEPARTMENT OF REVENUE;MOTOR VEHICLE DIVISIO 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC.DA#1-695 ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE INC. DA#-52-131 ALABAMA DEPARTMENT OF REVENUE;MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC.DA#1-696 ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE INC.DA# 3-295 ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE INC. DA#-2-354 ALABAMA DEPARTMENT OF REVENUE;MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE INC. DA#-41-96 ALABAMA DEPARTMENT OF REVENUE;MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. DA#14-18 ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE INC. DA#-63-70 ALABAMA DEPARTMENT OF REVENUE;MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. DA#1-462 ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC.DA# 43-50 ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 2/1/00 2/1/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES, INC. DBAWASHINGTON MUTUAL FINANC STATE OF ILLINOIS, DEPT. OF FINANCIAL INSTITUTIONS 12/31/00 12/31/01 1 License/Permit Bond BLAZER FINANCIAL SERVICES, INC.DBAWASHINGTON MUTUAL FINANCE STATE OF ILLINOIS, DEPT. OF FINANCIAL INSTITUTIONS 12/31/00 12/31/01 1 License/Permit Bond WASHINGTON MUTUAL INSURANCE SERVICES, INC. STATE OF TEXAS 5/22/08 5/22/09 D-10 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond WAMU INSURANCE SERVICES, INC. STATE OF CALIFORNIA 7/1/08 7/1/09 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF VIRGINIA, L.L.C. COMMONWEALTH OF VIRGINIA, STATE CORP COMM. 6/1/04 6/1/05 1 License/Permit Bond BLAZER FINANCIAL SERVICES, INC. OF MIAMI DBA WASHINGTON ** STATE OF MICHIGAN, COMMISSIONER, FINANCIAL INSTITUTIONS BUR. 12/31/00 12/31/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, L.L.C. STATE OF COLORADO, UCCC 6/1/04 6/1/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, L.L.C. STATE OF OKLAHOMA, DEPARTMENT OF CONSUMER CREDIT 7/1/03 7/1/04 1 License/Permit Bond WM FINANCIAL SERVICES, INC. STATE OF ARIZONA, CORPORATION COMMISSION 6/6/00 6/6/01 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF NORTH CAROLINA, INC. STATE OF MARYLAND, COMMISSION OF FINANCIAL REGULATION 12/31/01 9/1/03 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, OFFICE OF CONSUMER CREDIT REGULATION 9/30/04 9/30/06 1 License/Permit Bond WASHINGTON MUTUAL FINANCIAL GROUP, LLC STATE OF WEST VIRGINIA, DIVISION OF BANKING 12/31/03 12/31/04 1 License/Permit Bond Long Beach Mortgage Company COMMISSIONER OF BANKING OF THE STATE OF WEST VIRGINIA 7/20/05 7/20/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF WEST VIRGINIA, COMMISSIONER OF BANKING 7/20/03 7/20/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/02 8/2/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ALABAMA DEPARTMENT OF REVENUE, MOTOR VEHICLE DIVISION 8/2/03 8/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF ILLINOIS, DEPT. OF FINANCIAL INSTITUTIONS 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF ILLINOIS, DEPT. OF FINANCIAL INSTITUTIONS 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF ILLINOIS, DEPT. OF FINANCIAL INSTITUTIONS 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ILLINOIS DEPARTMENT OF FINANCIAL INSTITUTIONS 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF ILLINOIS, DEPT. OF FINANCIAL INSTITUTIONS 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF ILLINOIS, DEPT. OF FINANCIAL INSTITUTIONS 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ILLINOIS DEPARTMENT OF FINANCIAL INSTITUTIONS 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC ILLINOIS DEPARTMENT OF FINANCIAL INSTITUTIONS 12/31/03 12/31/04 D-11 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, COMMISSIONER OF FINANCIAL REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/01 5/1/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/01 12/31/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICESNING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/01 12/31/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/01 12/31/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/01 12/31/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE GROUP, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE GROUP, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MARYLAND, DEPARTMENT OF LICENSING & REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF VIRGINIA, LLC MARYLAND COMMISSIONER OF FINANCIAL REGULATION 12/31/01 5/1/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF VIRGINIA, LLC. MARYLAND COMMISSIONER OF FINANCIAL REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF VIRGINIA, LLC MARYLAND COMMISSIONER OF FINANCIAL REGULATION 12/31/03 12/31/05 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 8/17/00 8/17/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF WEST VIRGINIA, COMMISSIONER OF BANKING 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC SUPERINTENDENT OF BANKING, IOWA DEPT OF COMMERCE 8/25/03 8/25/04 1 License/Permit Bond WASHINGTON MUTUAL, INC. STATE OF WISCONSIN/DEPT. OF FINANCIAL INSTITUTIONS 8/25/03 8/25/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF IDAHO, DEPT OF FINANCE, SECURITIES BUREAU 11/9/02 11/9/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF KANSAS, OFFICE OF STATE BANK COMMISSIONER 11/15/03 11/15/04 1 License/Permit Bond BLAZER FINANCIAL SERVICES, INC. OF MIAMI DBA WASHINGTON ** MICHIGAN DIVISION OF INSURANCE 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. DBA ARISTAR MORTGAGE COMPANY MINNESOTA DEPT OF COMMERCE,DIVISION OF FINANCIAL EXAMINATION 7/1/03 7/1/04 1 License/Permit Bond WASHINGTON MUTUAL, INC. DBA ARISTAR MORTGAGE COMPANY IL STATE OFFICE OF BANKS AND REAL ESTATE 2/28/04 2/28/05 1 License/Permit Bond WASHINGTON MUTUAL, INC. DBA ARISTAR MORTGAGE CO. State of Michigan 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL, INC.DBAARISTAR MORTGAGE COMPANY STATE BANK COMMISSIONER, DIV. OF CONSUMER & MORTGAGE LENDING 11/30/03 11/30/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. DBA ARISTAR MORTGAGE CO. NEBRASKA DEPARTMENT OF BANKING AND FINANCE 11/30/03 11/30/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. DBA ARISTAR MORTGAGE COMPANY OKLAHOMA DEPARTMENT OF CONSUMER CREDIT 11/30/03 11/30/04 1 License/Permit Bond WASHINGTON MUTUAL, INC.DBA ARISTAR MORTGAGE COMPANY DIRECTOR OF THE DEPT. OF FINANCIAL INSTITUTIONS, WASHINGTON 12/1/03 12/1/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LP, A TEXAS LIMITED PARTNERSHIP STATE OF ARKANSAS, SECURITIES DEPARTMENT 12/7/03 12/7/04 D-12 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF UTAH, LLC DIRECTOR OF UT DIVISION OF REAL ESTATE 12/20/02 12/20/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF WISCONSIN, DEPARTMENT OF FINANCIAL INSTITUTIONS 8/25/03 8/25/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC MINNESOTA DEPT OF COMMERCE, DIV OF FINANCIAL EXAMINATIONS 7/1/03 7/1/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC State of Connecticut 10/11/03 10/11/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF MAINE, DIR OF OFFICE OF CONSUMER CREDIT REGULATION 10/6/03 10/6/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC. NEBRASKA DEPARTMENT OF BANKING & FINANCE 10/11/03 10/11/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF NEW HAMPSHIRE ATTN: BANK COMMISSIONER 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC NORTH DAKOTA DEPT. OF BANKING & FINANCIAL INSTITUTIONS 7/1/04 6/30/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC, A DELAWARE LLC RHODE ISLAND DEPT OF BUSINESS REGULATION, DIV OF BANKING 10/11/03 10/11/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF SOUTH DAKOTA, DIRECTOR OF THE DIV. OF BANKING 6/30/03 6/30/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMMISSIONER OF BANKING,INSURANCE,SECURITIES & HEALTH ADMIN. 12/31/03 12/31/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC OKLAHOMA DEPARTMENT OF CONSUMER CREDIT 10/12/03 10/12/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC RI & PROVIDENCE PLANTATIONS, DEPT OF BUS REG, DIV OF BANKING 10/10/03 10/10/04 1 License/Permit Bond WASHINGTON MUTUAL, INC. State of Utah 1/8/01 1/8/04 1 License/Permit Bond WASHINGTON MUTUAL BANK State of Utah 2/6/01 2/6/04 1 License/Permit Bond WASHINGTON MUTUAL BANK State of Utah 2/6/01 2/6/04 1 License/Permit Bond WASHINGTON MUTUAL INS SRVS, INC DBA WM INS SRVS INC STATE OF TEXAS 2/8/08 2/8/09 1 License/Permit Bond WASHINGTON MUTUAL FINANCIAL SERVICES, INC. STATE OF TEXAS 2/8/08 2/8/09 1 License/Permit Bond WASHINGTON MUTUAL FINANCIAL SERVICES, INC. STATE OF TEXAS 2/8/08 2/8/09 1 License/Permit Bond WASHINGTON MUTUAL BANK State of Utah 2/8/01 2/8/04 1 License/Permit Bond WASHINGTON MUTUAL, INC. Utah State Tax Commission 2/15/01 2/15/04 1 License/Permit Bond WASHINGTON MUTUAL, INC. UTAH TAX COMISSION 2/22/01 2/22/04 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 3/13/01 3/13/04 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 3/13/01 3/13/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC., A CA CORPORATION ** STATE OF COLORADO, UCCC ADMINISTRATOR 3/13/04 3/13/05 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 3/28/01 3/28/04 1 License/Permit Bond WASHINGTON MUTUAL BANK STATE OF UTAH AND THE UTAH STATE TAX COMMISSION 3/28/01 3/28/04 1 License/Permit Bond Long Beach Mortgage Company STATE OF MICHIGAN, OFFICE OF FINANCE AND INSURANCE SERVICES 12/31/05 12/31/06 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC., A CALIFORNIA CORP. DBA * State of West Virginia 12/31/03 12/31/04 1 License/Permit Bond WMBFA INSURANCE AGENCY, INC. TEXAS DEPARTMENT OF INSURANCE 6/19/08 6/19/09 1 License/Permit Bond WASHINGTON MUTUAL BANK Utah State Tax Commission 7/2/01 7/2/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF FLORIDA, LLC STATE OF FLORIDA, DEPT OF INSURANCE, BUREAU OF AGENT & 7/11/03 7/11/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC. FLORIDA DEPT OF INSURANCE, BUREAU OF AGENT & AGENCY LICENSE 7/11/03 7/11/04 1 License/Permit Bond Long Beach Mortgage Company ATTORNEY GENERAL OF THE STATE OF COLORADO 7/24/05 7/24/06 1 License/Permit Bond WASHINGTON MUTUAL BANK STATE TAX COMMISSION OF UTAH 8/7/01 8/7/04 1 License/Permit Bond COMMONWEALTH INSURANCE SERVICES, INC. TEXAS DEPARTMENT OF INSURANCE 7/1/02 7/1/03 1 License/Permit Bond COMMONWEALTH INSURANCE SERVICES, INC. TEXAS DEPARTMENT OF INSURANCE 7/1/02 7/1/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 D-13 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER, STATE OF FLORIDA, DEPT. OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC FL DEPARTMENT OFBANKING AND FINANCE, DIVISION OF FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF THE STATE OF FLORIDA, DEPT. OF BANKING 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF THE STATE OF FL, DEPT. OF BANKING & FINANCE 9/26/02 9/26/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF FL, OFFICE OF THE COMPTROLLER, DEPT OF BANKING & 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF FL, OFFICE OF THE COMPTROLLER, DEPT OF BANKING & 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF FL, OFFICE OF THE COMPTROLLER, DEPT OF BANKING & 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FL, DEPT. OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF FL, OFFICE OF THE COMPTROLLER, DEPT OF BANKING & 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FL, DEPT. OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FL, DEPT. OF BANKING & FINANCE 9/26/02 9/26/03 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC STATE OF FL, OFFICE OF THE COMPTROLLER, DEPT OF BANKING & 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF FLORIDA, DEPT. OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC FL DEPARTMENT OFBANKING AND FINANCE, DIVISION OF FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF FLORIDA, DEPT. OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/02 9/26/03 1 License/Permit Bond WASHINGTON MUTUAL FIANANCE, LLC COMPTROLLER OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/02 9/26/03 1 License/Permit Bond WASHINGTON MUTUAL, INC. COMPTROLLER OF FLORIDA, DEPT. OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF FLORIDA, DEPT. OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF FLORIDA, DEPT. OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF STATE OF FLORIDA, DEPT OF BANKING & FINANCE 9/26/03 9/26/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LP STATE OF AR, SECURITIES DEPT 10/8/03 10/8/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF VIRGINIA, LLC NC COMMISSIONER OF BANKS 4/4/03 4/4/04 1 License/Permit Bond WASHINGTON MUTUAL FINANCE GROUP, LLC THE PEOPLE OF THE STATE OF TENNESSEE 7/30/03 7/30/04 1 License/Permit Bond Long Beach Mortgage Company CONNECTICUT DEPARTMENT OF BANKING, CONSUMER CREDIT DIVISION 6/3/06 6/3/07 1 License/Permit Bond Long Beach Mortgage Company NC COMMISSIONER OF BANKS 6/6/06 6/6/07 1 License/Permit Bond Long Beach Mortgage Company State of Mississippi 9/30/05 9/30/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, BUREAU OF CONSUMER CREDIT PROTECTION 9/30/04 9/30/06 D-14 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond DANNY D. NOLAN STATE OF CALIFORNIA, CONTRACTOR'S STATE LICENSE BOARD 6/17/04 6/17/05 1 License/Permit Bond DANNY D. NOLAN STATE OF CALIFORNIA, CONTRACTOR'S STATE LICENSE BOARD 6/17/04 6/17/05 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF NORTH CAROLINA, LLC STATE OF NORTH CAROLINA, OFFICE OF THE COMMISSIONER OF BANKS 7/18/03 7/18/04 1 License/Permit Bond Long Beach Mortgage Company STATE OF NORTH CAROLINA, OFFICE OF THE COMMISSIONER OF BANKS 9/18/05 9/18/06 1 License/Permit Bond WASHINGTON MUTUAL FINANCE OF MISSISSIPPI, LLC STATE OF MISSISSIPPI, DEPT OF BANKING & CONSUMER FINANCE 10/1/03 9/30/04 1 License/Permit Bond Long Beach Mortgage Company STATE OF OK, ADMINISTRATOR OF THE DEPT OF CONSUMER CREDIT 11/4/05 11/4/06 1 License/Permit Bond Long Beach Mortgage Company OKLAHOMA DEPARTMENT OF CONSUMER CREDIT 11/4/05 11/4/06 1 License/Permit Bond Long Beach Mortgage Company OKLAHOMA DEPARTMENT OF CONSUMER CREDIT 11/4/05 11/4/06 1 License/Permit Bond Long Beach Mortgage Company State of New Hampshire 12/31/06 12/31/07 1 License/Permit Bond WMFC ACCEPTANCE, LLC ADMINISTRATOR OF THE DEPARTMENT OF CONSUMER CREDIT 11/14/03 11/14/04 1 License/Permit Bond Long Beach Mortgage Company COMMISSIONER OF BANKING OF THE STATE OF CONNECTICUT 12/16/05 12/16/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF CONNETICUT COMMISSIONER OF BANKING 2/4/06 2/4/07 1 License/Permit Bond WMFC ACCEPTANCE, LLC DIRECTOR OF THE DEPARTMENT OF FINANCIAL INSTITUTIONS 1/6/03 12/31/03 1 License/Permit Bond Long Beach Mortgage Company ADMINISTRATOR OF THE DEPARTMENT OF CONSUMER CREDIT 2/14/06 2/14/07 1 License/Permit Bond Long Beach Mortgage Company OKLAHOMA DEPARTMENT OF CONSUMER CREDIT 2/14/06 2/14/07 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, LLC COMPTROLLER OF FLORIDA, DEPT OF BANKING & FINANCE 12/31/03 12/31/04 1 License/Permit Bond JERRY L. FASCINATO INC. CALIFORNIA - CONTRACTORS STATE LICENSE BOARD 7/2/08 7/2/09 1 License/Permit Bond JERRY L FASCINATO; AHMANSON DEVELOPMENTS, INC. STATE OF CALIFORNIA, CONTRACTOR'S STATE LICENSE BOARD 10/15/06 10/15/07 1 License/Permit Bond WASHINGTON MUTUAL BANK, FA BOROUGH OF SHREWSBURY, N.J. 11/6/07 11/6/09 1 License/Permit Bond BLAZER FINANCIAL SERVICES, INC DBA WASHINGTON MUTUAL FINANCE STATE OF NEW MEXICO, FIANNCIAL INSTITUTIONS DIV. REGULATION 11/14/03 11/14/04 1 License/Permit Bond Long Beach Mortgage Company STATE OF NEW MEXICO FINANCIAL INSTITUTIONS DIV REG & LCNSING 11/17/05 11/17/06 1 License/Permit Bond WASHINGTON MUTUAL FINANCE, INC. STATE OF TENNESSEE, DEPT. OF FINANCIAL INSTITUTIONS 6/30/04 6/30/05 1 License/Permit Bond WASHINGTON MUTUAL BANK, FA STATE OF LOUISIANA 2/9/08 2/9/09 1 License/Permit Bond CRAIG TAYLOR PEOPLES STATE OF CALIFORNIA. 8/1/08 8/1/09 1 License/Permit Bond Long Beach Mortgage Company COMMISSIONER OF BANKING OF THE STATE OF CONNECTICUT 7/30/05 7/30/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, OFFICE OF CONSUMER CREDIT REGULATION 10/1/05 10/1/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF OKLAHOMA, DEPARTMENT OF CONSUMER CREDIT 12/22/05 12/22/06 1 License/Permit Bond Long Beach Mortgage Company BANKING COMMISSIONER OF THE STATE OF CONNECTICUT 6/1/05 9/30/06 1 License/Permit Bond Long Beach Mortgage Company BANKING COMMISSIONER, STATE OF CONNECTICUT 7/1/05 7/1/06 1 License/Permit Bond Long Beach Mortgage Company BANKING COMMISSIONER OF THE STATE OF CONNECTICUT 7/15/05 7/15/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, OFFICE OF CONSUMER CREDIT REGULATON 7/15/05 7/15/07 1 License/Permit Bond LONG BEACH MORGAGE COMPANY STATE OF OKLAHOMA, DEPARTMENT OF CONSUMER CREDIT 7/15/05 7/15/06 1 License/Permit Bond HOME CREST INSURANCE SERVICES, INC. STATE OF TEXAS 8/3/08 8/3/09 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, OFFICE OF CONSUMER CREDIT REGULATON 8/24/05 9/30/07 1 License/Permit Bond GERARD J. PLANTE STATE OF IDAHO, TRANSPORTATION DEPT., DEPT OF MOTOR VEHICLES 9/13/05 9/13/08 1 License/Permit Bond VICTOR PORRAS STATE OF UTAH 9/28/05 9/28/12 1 License/Permit Bond MINDY BRODSTON STATE OF UTAH 9/28/05 9/28/12 1 License/Permit Bond Long Beach Mortgage Company BANKING COMMISSIONER OF THE STATE OF CONNECTICUT, DEPARTMEN* 11/15/05 11/15/06 D-15 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, DIRECTOR OF CONSUMER CREDIT REGULATION 10/28/05 10/28/06 1 License/Permit Bond Long Beach Mortgage Company BANKING COMMISSIONER OF THE STATE OF CONNECTICUT 11/4/05 11/4/06 1 License/Permit Bond Long Beach Mortgage Company GEORGIA DEPARTMENT OF BANKING AND FINANCE 1/1/06 6/30/07 1 License/Permit Bond Long Beach Mortgage Company STATE OF OKLAHOMA, DEPARTMENT OF CONSUMER CREDIT 12/16/05 12/16/06 1 License/Permit Bond Long Beach Mortgage Company STATE OF MAINE, OFFICE OF CONSUMER CREDIT REGULATION 12/21/05 9/30/06 1 License/Permit Bond WASHINGTON MUTUAL INSURANCE SERVICES, INC. STATE OF CALIFORNIA. 5/1/08 5/1/09 1 License/Permit Bond FIRST SELECT CORPORATION STATE OF TEXAS 6/13/08 6/13/09 1 License/Permit Bond PROVIDIAN FINANCIAL CORPORATION STATE OF LOUISIANA 8/1/08 8/1/09 1 License/Permit Bond FIRST SELECT CORPORATION STATE OF TEXAS 8/16/08 8/16/09 1 License/Permit Bond WASHINGTON MUTUAL, INC. STATE OF MISSISSIPPI 12/4/07 12/4/08 License/Permit Bond Total 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AMERIGROUP MORTGAGE CORPORATION, A DIVISION OF MORTGAGE 5/19/03 5/19/04 1 Lost Instrument Bond HOME SAVINGS OF AMERICA, FACILITY DESIGN & CONSTRUCTION CITY OF LOS ANGELES, DEPARTMENT OF TRANSPORTATION 8/30/99 8/30/00 1 Lost Instrument Bond AMERICAN SAVINGS BANK CALIFORNIA-EMPLOYMENT DEVELOPMENT DEPARTMENT 10/14/98 10/14/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC GOVERNMENT NATIONAL MORTGAGE ASSOCIATION(GNMA)XX 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL, INC Government National Mortgage Association (GNMA) 10/1/98 10/1/99 1 Lost Instrument Bond WASHINGTON MUTUAL BANK CORUS BANK 12/6/00 12/6/01 1 Lost Instrument Bond JEANNEWILLHITE WASHINGTON MUTUAL, INC. 10/23/00 10/23/01 D-16 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FLEET BANK, BULL'S HEAD BRANCH 5/10/01 5/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 6/26/01 6/26/02 1 Lost Instrument Bond WASHINGTON MUTUAL PENNAMCO, INC A DELAWARE CORP 7/3/01 7/3/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 7/5/01 7/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL MOORE MORTGAGE AND INVESTMENT COMPANY 7/11/01 7/11/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. KEYCORP MORTGAGE INC. 7/17/01 7/17/02 1 Lost Instrument Bond WASHINGTON MUTUAL AVSTAR MORTGAGE CORPORATION 7/24/01 7/24/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. WM STANWELL COMPANY 7/24/01 7/24/02 1 Lost Instrument Bond WASHINGTON MUTUAL DEPENDABLE MORTGAGE, INC. 7/27/01 7/27/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. SOURCE ONE MORTGAGE SERVICES CORPORATION 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL HOMESTEAD FUNDING CORP. 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL AVSTAR MORTGAGE CORPORATION 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL NOTHNAGLE HOME SECURITIES CORP. 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES CORPORATION 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. SOURCE ONE MORTGAGE SERVICES CORPORATION 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET MORTGAGE COMPANY 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL EQUALITY STATE BANK 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. ASSOCIATED-EAST MORTGAGE CO. 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. WESTWOOD ASSOCIATES 7/31/01 7/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. SOURCE ONE MORTGAGE SERVICES CORPORATION 8/3/01 8/3/02 1 Lost Instrument Bond WASHINGTON MUTUAL REALTY MORTGAGE COMPANY 8/3/01 8/3/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. CENTRAL PACIFIC MORTGAGE COMPANY 8/3/01 8/3/02 1 Lost Instrument Bond WASHINGTON MUTUAL WESTERN FEDERAL SAVINGS BANK 8/3/01 8/3/02 1 Lost Instrument Bond WASHINGTON MUTUAL NOTHNAGLE HOME SECURITIES CORP. 8/3/01 8/3/02 1 Lost Instrument Bond WASHINGTON MUTUAL FIREMAN'S FUND MORTGAGE CORPORATION 8/6/01 8/6/02 D-17 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL COMMONFUND MORTGAGE CORP. 8/8/01 8/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY BANK 8/8/01 8/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL THE MORTGAGE COMPNY OF VIRGINIA 8/8/01 8/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL COUNTRYWIDE FUNDING CORP. 8/8/01 8/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL COUNTRYWIDE FUNDING CORPORATION 8/8/01 8/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL WESTERN PACIFIC FINANCIAL CORP. 8/8/01 8/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL COUNTRYWIDE FUNDING CORPORATION 8/8/01 8/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES CORP. 8/9/01 8/9/02 1 Lost Instrument Bond WASHINGTON MUTUAL HOMEOWNERS MORTGAGE ENTERPRISES, INC. 8/10/01 8/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL COMMUNITY MORTGAGE CORPORATION 8/10/01 8/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE NOW, INC. 8/10/01 8/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES L.P. 8/10/01 8/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, L.P. 8/10/01 8/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, L.P. 8/10/01 8/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, L.P. 8/10/01 8/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES CORP. 8/13/01 8/13/02 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE AMERICA 8/14/01 8/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. SOURCE ONE MORTGAGE SERVICES 8/24/01 8/24/02 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES 8/24/01 8/24/02 1 Lost Instrument Bond WASHINGTON MUTUAL SENTRY MORTGAGE COMPANY 8/24/01 8/24/02 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FLORIDA DEPT. OF STATE, DIV. OF LICENSING 8/31/01 8/31/02 1 Lost Instrument Bond WASHINGTON MUTUAL ABILENE SAVINGS ASSOCIATION 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL CITY WIDE MORTGAGE INC 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL HINTON MORTGAGE & INVESTMENTS 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL ABILENE SAVINGS ASSOCIATION 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL 1ST INTER CITY MORTGAGE CORP. 9/10/01 9/10/02 D-18 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST TENNESSEE BANK NATIONAL ASSOCIATION 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL ABILENE SAVINGS ASSOCIATION 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST UNITY MORTGAGE CORP 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL ABILENE SAVINGS ASSOCIATION 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL LIBERTY NATIONAL MORTGAGE CORP. 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL ACCUBANC MORTGAGE CORP 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL ACCUBANC MORTGAGE CORP 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL INDEPENDENCE MORTGAGE CORP 9/10/01 9/10/02 1 Lost Instrument Bond WASHINGTON MUTUAL ABILENE SAVINGS ASSOCIATION 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. RYLAND MORTGAGE CO. 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL INVESTORS SAVINGS BANK F.S.B. 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST TENNESSEE BANK NATIONAL ASSOCIATION 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL STANDARD TRUST DEED SERVICE CO., A CALIFORNIA CORP 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST CALIFORNIA MORTGAGE CO. 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL BOMAR MORTGAGE ACCEPTANCE CORP 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL RYLAND MORTGAGE CO. 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL CARL I. BROWN & COMPANY 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL MERCURY FINANCIAL INC. 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL ACCUBANC MORTGAGE CORP. 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE SERVICE AMERICA CO. 9/14/01 9/14/02 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. STATE OF WASHINGTON, DEPT. OF LICENSING 9/18/01 9/18/02 1 Lost Instrument Bond WASHINGTON MUTUAL COUNTRYWIDE FUNDING CORP. 9/20/01 9/20/02 1 Lost Instrument Bond WASHINGTON MUTUAL BANK UNITED 9/25/01 9/25/02 1 Lost Instrument Bond WASHINGTON MUTUAL ACCUBANC MORTGAGE CORP. 9/25/01 9/25/02 1 Lost Instrument Bond WASHINGTON MUTUAL CENSTAR FINACIAL 9/25/01 9/25/02 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE FACTORY, LLC 9/25/01 9/25/02 D-19 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL MISSION MORTGAGE CORPORATION 9/25/01 9/25/02 1 Lost Instrument Bond WASHINGTON MUTUAL PALMETTO FEDERAL SAVINGS BANK OF SOUTH CAROLINA 9/25/01 9/25/02 1 Lost Instrument Bond WASHINGTON MUTUAL MARYLAND NATIONAL MORTGAGE 10/2/01 10/2/02 1 Lost Instrument Bond WASHINGTON MUTUAL ABILENE SAVINGS ASSOCIATION 10/2/01 10/2/02 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST TENNESSEE BANK NATIONAL ASSOCIATION 10/4/01 10/4/02 1 Lost Instrument Bond WASHINGTON MUTUAL ACCUBANC MORTGAGE CORP. 10/4/01 10/4/02 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN NATIONAL MORTGAGE CO., INC. 10/4/01 10/4/02 1 Lost Instrument Bond WASHINGTON MUTUAL THE MORTGAGE CONNECTION L.L.C. 10/11/01 10/11/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 10/16/01 10/16/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 10/16/01 10/16/02 1 Lost Instrument Bond WASHINGTON MUTUAL ABILENE SAVINGS ASSOCIATION 10/2/01 10/2/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 10/16/01 10/16/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 10/16/01 10/16/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 10/16/01 10/16/02 1 Lost Instrument Bond WASHINGTON MUTUAL CITIZENS MORTGAGE CORP 10/17/01 10/17/02 1 Lost Instrument Bond WASHINGTON MUTUAL CENTRAL PACIFIC MORTGAGE COMPANY 10/17/01 10/17/02 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES 10/17/01 10/17/02 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS, INC. 10/23/01 10/23/02 1 Lost Instrument Bond WASHINGTON MUTUAL EUSTIS MORTGAGE CORPORATION 10/23/01 10/23/02 1 Lost Instrument Bond WASHINGTON MUTUAL NORTHERN CAPITAL CORP 11/1/01 11/1/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 D-20 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 D-21 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 D-22 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE SERVICES 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL CHASE MORTGAGE AMERICA 11/5/01 11/5/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 11/8/01 11/8/02 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE MATTERS, INC. 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST CITY MORTGAGE, INC. 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. FIRST NATIONAL HOME FINANCE CORP. 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL HOMEBANC MTG. CORP. 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST MAGNUS FINANCIAL DBA CHARTER FUNDING 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. FLEET NATIONAL BANK 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. GATEWAY FUNDING DIVERSIFIED MTG SERVICES 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET NATIONAL BANK 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN SECURITY MORTGAGE CORP. 11/28/01 11/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL SILVER STATE FINANCIAL SERVICES DBA SILVER STATE MORTGAGE, 12/7/01 12/7/02 1 Lost Instrument Bond WASHINGTON MUTUAL GARDEN STATE MORTGAGE 12/28/01 12/28/02 1 Lost Instrument Bond WASHINGTON MUTUAL PREMIER MORTGAGE GROUP 1/9/02 1/9/03 1 Lost Instrument Bond WASHINGTON MUTUAL WHOLESALE CAPITAL CORP. 1/10/02 1/10/03 D-23 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS, INC. 1/15/02 1/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL CITIZENS FIRST MORTGAGE CORP. 1/10/02 1/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL SKYLINE FUNDING 1/10/02 1/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE INVESTORS CORP. 1/10/02 1/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES CORP. 1/10/02 1/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL HALLMARK GOVERNMENT MORTGAGE 1/10/02 1/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL KMC MORTGAGE CO. 1/10/02 1/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMESTEAD FUNDING CORP. 1/10/02 1/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST HOME ACCEPTANCE 1/10/02 1/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES CORPORATION 1/15/02 1/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL MASON-MCDUFFIE MORTGAGE CORPORATION 1/15/02 1/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL BRUCHA MORTGAGE BANKERS CORP 1/15/02 1/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL CITIFIED DIVERSIFIED, INC. 1/15/02 1/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL IN-HOME LENDER, INC. 1/15/02 1/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL MOUNTAIN WEST BANK OF HELENA 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS INC. 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS INC. 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. FIRSTCITY MORTGAGE INC. 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL COMMUNITY MORTGAGE CORPORATION 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL NETFIRST MORTGAGE.NET 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL CAMBRIDGE HOME CAPITAL LLC 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL TRANSLAND FINANCIAL SERVICES, INC. 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL BUDGET MORTGAGE BANKERS LTD 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMEBANC MORTGAGE CORP 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL TRANSLAND FINANCIAL SERVICES INC. 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL MORTGAGE 1/16/02 1/16/03 D-24 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL MORTGAGE 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL TRANSLAND FINANCIAL SERVICES INC. 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL FARMERS AND MERCHANTS BANK 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST NATIONAL BANK OF COLORADO 1/16/02 1/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL STRATFORD FUNDING INCORPORATED 1/23/02 1/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL PEOPLE'S MORTGAGE CORPORATION 1/24/02 1/24/03 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. HOME LOAN MORTGAGE CORPORATION 1/24/02 1/24/03 1 Lost Instrument Bond WASHINGTON MUTUAL FAMILY HOME MORTGAGE CORP. 1/24/02 1/24/03 1 Lost Instrument Bond WASHINGTON MUTUAL GUARANTY TRUST CO. 1/24/02 1/24/03 1 Lost Instrument Bond WASHINGTON MUTUAL STERLING BANK, FSB 2/4/02 2/4/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICA STATES MTG. 2/4/02 2/4/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMEAMERICAN MORTGAGE CORPORATION 2/4/02 2/4/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE CAPITAL FINANCIAL SERVICES, INC. 2/7/02 7/7/03 1 Lost Instrument Bond WASHINGTON MUTUAL SEA BREEZE FINANCIAL SERVICES, INC. 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL KAUFMAN & BROAD 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERIGROUP MORTGAGE 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERIGROUP MORTGAGE 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL DIVERSE AMERICAN MORTGAGE COMPANY 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 2/26/02 2/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 2/26/02 2/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL HALLMARK GOVERNMENT MORTGAGE,INC.,A WASHINGTON CORPORATION 2/26/02 2/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOME LOAN CORPORATION DBA EXPANDED MORTGAGE 3/1/02 3/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL FINANCIAL SOLUTIONS OF INDIANA, INC. 3/1/02 3/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOME LOAN CORPORATION 3/1/02 3/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOME LOAN CORPORATION 3/1/02 3/1/03 D-25 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL PRIMARY RESIDENTIAL MORTGAGE, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS, LTD 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL DAVID MORTGAGE, INC. DBA BARNACLO HOME LOANS 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL PREMIER MORTGAGE GROUP, LLC 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL MORTGAGE PARTNERS, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL ROCKY MOUNTAIN MORTGAGE COMPANY 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN WESTERN MORTGAGE COMPANY OF COLORADO 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL AURORA FINANCIAL GROUP, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL CONSUMER HOME MORTGAGE, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL COASTAL MORTGAGE SERVICES, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL PHM FINANCIAL INCORPORATED DBA PROFESSIONAL HOME MORTGAGE 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN TRUST MORTGAGE BANKERS, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL GREAT COUNTRY MORTGAGE BANKERS CORP. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL SUN MORTGAGE COMPANY, LLC 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL WFS MORTGAGE SERVICES, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE FINANCIAL SERVICES, INC. 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN FINANCIAL FUNDING CORP 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL PULASKI MORTGAGE COMPANY 2/12/02 2/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL SCHAEFER MORTGAGE CORPORATION 2/12/02 2/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL RESERVE MORTGAGE INVESTMENT, L.L.C. 2/12/02 2/12/03 D-26 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 2/8/02 2/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL FOOTHILL FUNDING GROUP, INC. 2/14/02 2/14/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 2/14/02 2/14/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 2/14/02 2/14/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMEBANC MORTGAGE CO. 2/19/02 2/19/03 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES CORP. 2/19/02 2/19/03 1 Lost Instrument Bond WASHINGTON MUTUAL IDEAL MORTGAGE BANKERS 2/19/02 2/19/03 1 Lost Instrument Bond WASHINGTON MUTUAL KAUFMAN & BROAD 2/19/02 2/19/03 1 Lost Instrument Bond WASHINGTON MUTUAL MARBLE, GEORGE & MCGINLEY, INC. 2/19/02 2/19/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS, INC. 2/19/02 2/19/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET NATIONAL BANK 2/19/02 2/19/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET NATIONAL BANK 2/19/02 2/19/03 1 Lost Instrument Bond WASHINGTON MUTUAL DIVERSIFIED MORTGAGE COMPANY, INC. 2/20/02 2/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS, LTD 2/22/02 2/22/03 1 Lost Instrument Bond WASHINGTON MUTUAL WISCONSIN MORTGAGE CORPORATION 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET REAL ESTATE FUNDING 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL ADOBE FINANCIAL CORPORATION 2/25/02 2/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL IVANHOE FINANCIAL, INC. 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. KAUFMAN & BROAD 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL ARK MORTGAGE 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL SYNERGY MORTGAGE 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL BUDGET MORTGAGE BANKERS 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL HARTFORD FUNDING 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMEBANC MORGAGE CORPORATION 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 3/6/02 3/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL CARLTON MORTGAGE SERVICES,INC. 3/6/02 3/6/03 D-27 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL TOWNE & COUNTRY MORTGAGE CORP. 3/6/02 3/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 3/6/02 3/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST PREFERRED MORTGAGE CO. 3/6/02 3/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL ACCEPTANCE MORTGAGE 3/26/02 3/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL PREMIER MORTGAGE GROUP, LLC 3/27/02 3/27/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMESTAR MORTGAGE SERVICES 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST MAGNUS FINANCIAL CORPORATION 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN RESIDENTIAL MORTGAGE CORP. 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL U.S. MORTGAGE FINANCE CORP. 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL U.S. FINANCIAL MORTGAGE CORP. 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL EXECUTIVE MORTGAGE GROUP 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNION BANCSHARES MORTGAGE CORP. 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL MILESTONE MORTGAGE CORPORATION 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL PRIME MORTGAGE USA, INC. 3/11/02 3/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL GOLDEN EMPIRE MORTGAGE, INC. 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL CARLTON MORTGAGE SERVICES, INC. 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL SOURCE ONE MORTGAGE SERVICES 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL MAC-CLAIR MORTGAGE CORPORATION 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET NATIONAL BANK 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET NATIONAL BANK 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL TURNER MORTGAGE CO. 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET MORTGAGE 3/13/02 3/13/03 D-28 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN HOME LOANS 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL LA SALLE MORTGAGE COMPANY, INC. 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL COMMUNITY MORTGAGE SERVICES,INC. 3/13/02 3/13/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET MORTGAGE 3/22/02 3/22/03 1 Lost Instrument Bond WASHINGTON MUTUAL DIVERSIFIED MORTGAGE 3/20/02 3/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 3/20/02 3/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 3/20/02 3/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE NOW, INC. 3/20/02 3/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST COMMUNITY BANK, N.A. 3/20/02 3/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS, INC. 3/21/02 3/21/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 3/21/02 3/21/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 3/21/02 3/21/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 3/21/02 3/21/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST EQUITY MORTGAGE, INC. 3/20/02 3/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL SOUTHLAND MORTGAGE COMPANY LLC 3/21/02 3/21/03 1 Lost Instrument Bond WASHINGTON MUTUAL MERCURY MORTGAGE CO. INC. 3/21/02 3/21/03 1 Lost Instrument Bond WASHINGTON MUTUAL MERCURY MORTGAGE CO., INC. 3/21/02 3/21/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE STREAM FINACIAL SERVICES, LLC 3/21/02 3/21/03 1 Lost Instrument Bond WASHINGTON MUTUAL TRANSLAND FINANCIAL SERVICES, INC. 3/22/01 3/22/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROVIDENT BANK 3/22/02 3/22/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS, LTD. 3/26/02 3/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 4/1/02 4/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL PHM FINANCIAL INCORPORATED DBA PROFESSIONAL HOME MORTGAGE 4/1/02 4/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOME LOAN CORPORATION 4/1/02 4/1/03 D-29 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL NORSTAR MORTGAGE CORPORATION 4/1/02 4/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL NORSTAR MORTGAGE CORPORATION 4/1/02 4/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTAGAGE CORPORATION 4/1/02 4/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL COMMUNITY MORTGAGE CORP. 4/1/02 4/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL NORTH SHORE BANK OF COMMERCE 4/1/02 4/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL CUNNINGHAM AND COMPANY 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITY MORTGAGE CORP. 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE STREAM FINANCIAL SERVICES, LLC 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL THOMAS POINT MORTGAGE, INC. 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL PENNSYLVANIA PREFERRED MORTGAGE COMPANY INC. 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL MORTGAGE PARTNERS, INC. 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL HOME MORTGAGE 4/3/02 4/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST GUARANTY MORTGAGE COMPANY 4/15/02 4/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL CENTRAL ILLINOIS BANK MCLEAN COUNTY 4/15/02 4/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 4/15/02 4/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 4/15/02 4/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 4/15/02 4/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 4/15/02 4/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 4/15/02 4/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL CENTRAL ILLINOIS BANK MCLEAN COUNTY 4/16/02 4/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL CENTRAL ILLINOISBANKMCLEAN COUNTY 4/16/02 4/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL CENTRAL ILLINOIS MCLEAN COUNTY 4/16/02 4/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOME LOAN CORPORATION D/B/A EXPANDED MORT 4/16/02 4/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS, LTD 4/16/02 4/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL RESOURCE PL MORTGAGE CORP. 4/16/02 4/16/03 D-30 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL 1ST TRUST BANK FOR SAVINGS 4/16/02 4/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL EQUITY FINANCIAL GROUP INC. 4/16/02 4/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE COMPANY INC. 4/17/02 4/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL SUMMIT MORTGAGE CORPORATION 5/6/02 5/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMEAMERICAN MORTGAGE CORP. 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST MORTGAGE CORPORATION 4/23/02 4/23/09 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL NALLY & COMPANY 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN FILELITY MORTGAGE SERVICES, INC. 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL BUSEY BANK 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL HORIZON BANK, N.A. 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN LENDING GROUP, INC. 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL CONTOUR MORTGAGE GROUP, INC. 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL ARK MORTGAGE, INC. 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL PILLAR FINANCIAL 4/23/02 4/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 4/26/02 4/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN FIDELITY MORTGAGE SERVICES, INC. 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL CARLTON MORTGAGE SERVICES, INC. 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL C & F MORTGAGE CORPORATION 5/3/02 5/3/03 D-31 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN LENDING GROUP, INC. 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL JACKSONVILLE SAVINGS BANK, SSB 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL MAPLE PARK MORTGAGE 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE NOW, INC. 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL PRIME MORTGAGE USA, INC. 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 5/3/02 5/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST TRUST MORTGAGE COMPANY 5/7/02 5/7/03 1 Lost Instrument Bond WASHINGTON MUTUAL LAKE MORTGAGE COMPANY, INC. 5/7/02 5/7/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST TENNESSEE BANK NATIONAL ASSOCIATION 5/7/02 5/7/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST FLORIDA FUNDING CORP. 5/20/02 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST FLORIDA FUNDING CORP. 5/20/02 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE STREAM FINANCIAL SERVICES, LLC 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL INDEPENDENT BANK CORPORATION 5/20/02 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL COMMUNITY MORTGAGE SERVICES, INC. 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL ALPHA MORTGAGE BANKERS 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL MAC-CLAIR MORTGAGE CORPORATION 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST MORTGAGE COMPANY 5/20/02 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL PLATINUM HOME MORTGAGE CORP 5/20/02 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNION NATION MORTGAGE CO. 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL HOME MORTGAGE 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN LENDING GROUP, INC. 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN LENDING GROUP, INC. 5/17/02 5/17/03 D-32 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL COMMERCE BANK, N.A. 5/17/02 5/17/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS, LTD 5/20/01 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN FIDELITY MORTGAGE SERVICES, INC. 5/20/02 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL NORSTAR MORTGAGE CORPORATION 5/20/02 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL NORSTAR MORTGAGE CORPORATION 5/20/02 5/20/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL HOME MORTGAGE 5/23/02 5/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL SYNERGY MORTGAGE CORP. 6/4/02 6/4/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL HOME MORTGAGE 6/4/02 6/4/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 6/4/02 6/4/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOME FEDERAL SAVINGS BANK 6/10/02 6/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL BUDGET MORTGAGE BANKERS, LTD 6/10/02 6/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL LEGACY MORTGAGE CORP. 6/10/02 6/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL First Federal Bank 6/10/02 6/10/03 1 Lost Instrument Bond WASHINGTON MUTUAL COMMUNITY MORTGAGE SERVICES, INC. 6/11/02 6/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 6/11/02 6/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 6/11/02 6/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL TEXCORP MORTGAGE BANKERS, INC. 6/11/02 6/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST BANK 6/11/02 6/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL THE EQUITABLE BANK S.S.B. 6/12/02 6/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 6/12/02 6/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL MCCLAIN COUNTY NATIONAL BANK 6/12/02 6/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET MORTGAGE CORP. 6/12/02 6/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST ALLIANCE BANK, A FEDERAL SAVINGS BANK 7/30/02 7/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL HNB MORTGAGE 7/31/02 7/31/03 1 Lost Instrument Bond WASHINGTON MUTUAL STRATFORD FUNDING INC. 7/31/02 7/31/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN LENDING GROUP, INC. 7/31/02 7/31/03 D-33 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL THE HOME MORTGAGE CO. INC. 8/12/02 8/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS,INC. 8/12/02 8/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL THE HOME MORTGAGE CO., INC. 8/12/02 8/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED CAPITAL MORTGAGE CORP. 8/16/02 8/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL THE FIRST MORTGAGE CORPORATION 8/16/02 8/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL BANCSOURCE MORTGAGE CORP. 8/16/02 8/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL FREEDOM MORTGAGE CORPORATION 8/23/02 8/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHICAGO BANCORP INC. 8/23/02 8/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET MORTGAGE CORP. 9/3/02 9/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL SUN MORTGAGE COMPANY, LLC 9/6/02 9/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL PACOR MORTGAGE CORP. 9/6/02 9/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS, INC. 9/6/02 9/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL CONTOUR MORTGAGE GROUP, INC. 9/6/02 9/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL COMMERCE BANK, N.A. 9/6/02 9/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE FINANCIAL SERVICES, INC. 9/6/02 9/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. AMERICAN LENDING GROUP 9/6/02 9/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL SCHAEFER MORTGAGE CORPORATION 9/6/02 9/6/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS, LTD 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL CREST MORTGAGE COMPANY 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL PRIME MORTGAGE USA, INC. 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL PRIME MORTGAGE USA, INC. 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST MORTGAGE CORPORATION 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL PRIME MORTGAGE USA, INC. 7/2/02 7/2/03 D-34 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE STREAM FINANCIAL SERVICES, LLC 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN FIDELITY MORTGAGE SERVICES, INC. 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL NALLY & COMPANY 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERIFIRST FINANCIAL CORPORATION 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL FOOTHILL FUNDING GROUP, INC. 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST WEST MORTGAGE BANKERS, LTD. 7/2/02 7/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 7/8/02 7/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL FLEET REAL ESTATE FUNDING CORP. 7/8/02 7/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS, INC. 7/8/02 7/8/03 1 Lost Instrument Bond WASHINGTON MUTUAL SERVICE MORTGAGE UNDERWRITERS, INC. 7/9/02 7/9/03 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA State of New York 7/11/02 7/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINTON MUTUAL BANK, FA 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL BANCSOURCE MORTGAGE CORPORATION 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL DAVID MORTGAGE, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS, LTD 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL THE HINKS COMPANY, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL SILVER ST FINANCIAL SERVICES DBA SILVER ST MORTGAGE 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL PACOR MORTGAGE CORP. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOANS, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL OMEGA FINANCIAL SERVICES, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 7/18/02 7/18/03 D-35 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL TEAM MORTGAGE LLC 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL CONSUMER HOME MORTGAGE, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL SUN MORTGAGE COMPANY, LLC 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL PNC BANK, NA 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST FINANCIAL SERVICES, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL CONSUMER HOME MORTGAGE, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE FINANCIAL SERVICES, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL WESTMINSTER MORTGAGE CORPORATION 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL COMMERCE BANK, N.A. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL SUN WEST MORTGAGE COMPANY, INC. 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL MAC-CLAIR MORTGAGE CORPORATION 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL BIRMINGHAM BANCORP MORTGAGE CORPORATION 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL ADVANTAGE INVESTSORS MORTGAGE CORPORATION 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA State of New York 7/18/02 7/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL AAKO INC. 7/23/02 7/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL AAKO, INC. 7/23/02 7/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL AAKO INC. 7/23/02 7/23/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED LENDING PARTNERS, LTD 7/30/02 7/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE FINANCIAL SERVICES, INC. 7/30/02 7/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS, INC. 7/30/02 7/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST ALLIANCE BANK, A FEDERAL SAVINGS BANK 7/30/02 7/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST ALLIANCE BANK, A FEDERAL SAVINGS BANK 7/30/02 7/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST ALLIANCE BANK, A FEDERAL SAVINGS BANK 7/30/02 7/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL MIDWEST FUNDING CORPORATION 9/11/02 9/11/03 D-36 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK UNITED OF TEXAS FSB 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL BANK UNITED OF TEXAS FSB 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL BANK UNITED OF TEXAS, FSB 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL BANK UNITED OF TEXAS FSB 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED SAVINGS ASSOCIATION OF TEXAS 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNITED SAVINGS ASSOCIATION OF TEXAS 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY MORTGAGE COMPANY 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNION FEDERAL SAVINGS BANK OF INDIANAPOLIS 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNION FEDERAL SAVINGS BANK OF INDIANAPOLIS 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNION FEDERAL SAVINGS BANK OF INDIANPOLIS 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERFIELD FINANCIAL CORPORATION 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNION FEDERAL SAVINGS BANK OF INDIANAPOLIS 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL OXFORD MORTGAGE, INC. 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL CARL I BROWN AND COMPANY 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL GULF STATES MORTGAGE CO., INC. 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL POPE MORTGAGE COMPANY 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL RYLAND MORTGAGE COMPANY 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL CARL I BROWN AND COMPANY 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL CALIFORNIA MORTGAGE LOAN COMPANY 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL ANTELOPE VALLEY MORTGAGE 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL NATIONAL CITY MORTGAGE CO. 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL STATEWIDE FUNDING CORP. 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL FT. MORTGAGE COMPANIES 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL COLONIAL HOME MORTGAGE 9/11/02 9/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST UNION MORTGAGE COMPANY 9/26/02 9/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL RBMG, INC 9/26/02 9/26/03 D-37 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL HOMESIDE LENDING, INC. 9/26/02 9/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMESIDE LENDING, INC. 9/26/02 9/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMESIDE LENDING, INC. 9/26/02 9/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMESIDE LENDING, INC. 9/26/02 9/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL FOOTHILL FUNDING GROUP, INC. 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL CASTLE MORTGAGE CORPORATION 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL CENTRAL ILLINOIS BANK MCLEAN COUNTY 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL CORNERSTONE MORTGAGE COMPANY 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST SUBURBAN MORTGAGE CORP. 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL MORTGAGE PARTNERS, INC. AN ILLINOIS CORPORATION 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL ALPHA MORTGAGE BANKERS 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL PEOPLES MORTGAGE CORPORATION 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL PHM FINANCIAL INCORPORATED DBA PROFESSIONAL HOME MORTGAGE 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL STRATFORD FUNDING, INC. 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE FINANCIAL SERVICES, INC. 9/18/02 9/18/09 1 Lost Instrument Bond WASHINGTON MUTUAL CMS MORTGAGE GROUP, INC. 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL SOUTHERN FINANCIAL MORTGAGE 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL CONSUMER HOME MORTGAGE, INC. 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST NATIONAL BANK FKA CADDO FIRST NATIONAL 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL CENTRAL ILLINOIS BANK MCLEAN COUNTY 9/18/02 9/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL EXTRACO MORTGAGE 9/24/02 9/24/03 1 Lost Instrument Bond WASHINGTON MUTUAL MIT LENDING 9/24/02 9/24/03 1 Lost Instrument Bond WASHINGTON MUTUAL EZ FUNDING CORPORATION 9/24/02 9/24/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 D-38 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES R. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL CHARLES F. CURRY COMPANY 9/30/02 9/30/03 1 Lost Instrument Bond WASHINGTON MUTUAL COMCOR MORTGAGE CORPORATION 10/14/02 10/14/03 1 Lost Instrument Bond WASHINGTON MUTUAL ADVANTAGE INVESTORS MORTG CORPORATION 10/14/02 10/14/03 1 Lost Instrument Bond WASHINGTON MUTUAL NUMERICA FUNDING, INC. 10/25/02 10/25/03 D-39 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL NUMERICA FUNDING, INC. 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL NUMERICA FUNDING, INC. 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL NUMERICA FUNDING,INC. 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL COASTAL CAPITAL CORP. 10/28/02 10/28/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOME FEDERAL SAVINGS BANK 10/28/02 10/28/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 10/25/02 10/25/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 11/1/02 11/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL PLATINUM DIRECT FUNDING 11/1/02 11/1/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 11/5/02 11/5/03 D-40 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 11/7/02 11/7/03 1 Lost Instrument Bond WASHINGTON MUTUAL SYNERGY MORTGAGE CORP. 11/7/02 11/7/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE ENTERPRISE, LTD. 11/11/02 11/11/03 1 Lost Instrument Bond WASHINGTON MUTUAL FOOTHILL FUNDING GROUP, INC. 11/15/02 11/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, L.P. 11/15/02 11/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL PREMIER MORTGAGE CORPORATION 11/15/02 11/15/03 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, L.P. 12/3/02 12/3/03 1 Lost Instrument Bond WASHINGTON MUTUAL TAYLOR, BEAN & WHITAKER MORTGAGE 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL HOMESTAR MORTGAGE SERVICES, LLC 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL TAYLOR, BEAN & WHITAKER MORTGAGE 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL GEORGETOWN MORTGAGE, INC. 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE MARKET, INC. 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, L.P. 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL MAC-CLAIR MORTGAGE CORPORATION 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL MAC-CLAIR MORTGAGE CORPORATION 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL WISCONSIN MORTGAGE CORPORATION 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL STRATEGIC MORTGAGE COMPANY 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL MAJOR MORTGAGE 12/2/02 12/2/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL TOWNBANK MORTGAGE 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 D-41 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL SONOMA CONVEYANCING CORPORATION 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL THE DIME SAVINGS BANK OF NEW YORK 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL ACADEMY MORTGAGE CORPORATION 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL ACADEMY MORTGAGE CORPORATION DBA RESIDENTIAL MORTGAGE 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL ASSOCIATED MORTGAGE CORPORATION 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE INVESTORS GROUP 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL ACADEMY MORTGAGE CORPORATION 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL SOUTHTRUST MORTGAGE CORPORATION 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL THE DIME SAVINGS BANK OF NEW YORK 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL UNIVERSAL LENDING CORPORATION 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL NORTH AMERICAN MORTGAGE COMANY 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL PROFESSIONAL HOME MORTGAGE 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN MIDWEST MORTGAGE CORPORATION 12/5/02 12/5/03 D-42 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL CAPITAL MORTGAGE FUNDING LLC 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL CAPITAL MORTGAGE FUNDING LLC 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL CAPITAL MORTGAGE FUNDING LLC 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL CAPITAL MORTGAGE FUNDING LLC 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK FA 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL HEARTWELL MORTGAGE CORPORATION 12/12/02 12/12/03 1 Lost Instrument Bond WASHINGTON MUTUAL SECURITY MORTGAGE, INC. 12/16/02 12/16/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 D-43 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/18/02 12/18/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 12/5/02 12/5/03 1 Lost Instrument Bond WASHINGTON MUTUAL MONTANA MORTGAGE COMPANY 12/31/02 12/31/03 1 Lost Instrument Bond WASHINGTON MUTUAL Mackinac Savings Bank 12/31/02 12/31/03 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST MORTGAGE CORPORATION 12/31/02 12/31/03 1 Lost Instrument Bond WASHINGTON MUTUAL MAC-CLAIR MORTGAGE CORPORATION 12/31/02 12/31/03 1 Lost Instrument Bond WASHINGTON MUTUAL PREMIER MORTGAGE GROUP LLC 12/31/02 12/31/03 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/22/03 1/22/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/22/03 1/22/04 1 Lost Instrument Bond WASHINGTON MUTUAL TRUST ONE MORTGAGE CORPORATION 1/22/03 1/22/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/22/03 1/22/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/22/03 1/22/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL AMERICAN UNITED MORTGAGE SERVICES OF AMERICA 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL SUMMIT MORTGAGE CORPORATION 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL MAC-CLAIR MORTGAGE CORPORATION 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL North American Mortgage Company 1/24/03 1/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL DAVID MORTGAGE INC. DBA BARNACLO HOME LOAN 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL American Fidelity Mortgage 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL paragon home lending llc 1/30/03 1/30/04 D-44 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL paragon home lending llc 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL PARAGON HOME LEDNING, LLC 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL paragon home lending llc 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL FRIST BANK AND TRUST CO 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL ALLIED HOME MORTGAGE CAPITAL CORPORATION 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL ALLIED HOME MORTGAGE CAPITAL CORPORATION 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL CUSTOM MORTGAGE, INC 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 1/30/03 1/30/04 1 Lost Instrument Bond WASHINGTON MUTUAL AMSOUTH BANK 2/4/03 2/4/04 1 Lost Instrument Bond WASHINGTON MUTUAL united capital mortgage corp 2/5/03 2/5/04 1 Lost Instrument Bond WASHINGTON MUTUAL STRATEGIC MORTGAGE COMPANY 2/5/03 2/5/04 1 Lost Instrument Bond WASHINGTON MUTUAL DAVID MORTGAGE INC 2/5/03 2/5/04 1 Lost Instrument Bond WASHINGTON MUTUAL PILLAR FINANCIAL 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL CASTLE MORTGAGE CORPORATION 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL CENTRAL ILLINOIS BANK MCLEAN COUNTY 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL MORTGAGE PORTFOLIO SERVICES, INC. 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL PLATINUM HOME MORTGAGE CORP 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL U.S. MORTGAGE CORP. DBA LEND AMERICA 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL mountain crest mortgage inc 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL RESERVE MORTGAGE INVESTMENTS, LLC 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL CONTOUR MORTGAGE GROUP, INC 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL ROCKY MOUNTAIN MORTGAGE SPECIALIST INC 1/13/03 1/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 1/15/03 1/15/04 D-45 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 1/15/03 1/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL AMERIFIRST FINANCIAL CORPORATION 1/15/03 1/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 1/15/03 1/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 1/15/03 1/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 1/15/03 1/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL PARAGON HOME LENDING, LLC 1/15/03 1/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL LAKE MORTGAGE COMPANY, INC 1/22/03 1/22/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 2/24/03 2/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 2/24/03 2/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINTON MUTUAL BANK, FA 2/24/03 2/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 2/24/03 2/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 2/24/03 2/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL TOWNE & COUNTRY MORTGAGE 3/21/03 2/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL BUDGET MORTGAGE BANKERS, LTD 3/21/03 3/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST WEST MORTGAGE BANKERS, LTD. 3/21/03 3/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL GROVES FUNDING CORP. 3/21/03 3/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL AMCAP MORTGAGE, LTD 3/21/03 3/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL SECURITY MORTGAGE INC. 3/21/03 3/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL WARREN FEDERAL CREDIT UNION 3/21/03 3/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL PINE STATE MORTGAGE CORP 3/21/03 3/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL FOUNDATION FUNDING GROUP, INC. 3/24/03 3/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL FOUNDATION FUNDING GROUP, INC. 3/26/03 3/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 3/21/03 3/21/04 1 Lost Instrument Bond WASHINGTON MUTUAL MILLS COUNTY STATE BANK 3/27/03 3/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL COLORADO FEDERAL SAVINGS BANK 3/27/03 3/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL SUMMIT MORTGAGE CORPORATION 4/9/03 4/9/04 D-46 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL EQUITY MORTGAGE CORPORATION 2/5/03 2/5/04 1 Lost Instrument Bond WASHINGTON MUTUAL paragon home lending llc 2/14/03 2/14/04 1 Lost Instrument Bond WASHINGTON MUTUAL HOME AMERICAN MORTGAGE CORPORATION 2/14/03 2/14/04 1 Lost Instrument Bond WASHINGTON MUTUAL HOME AMERICAN MORTGAGE CORPORATION 2/14/03 2/14/04 1 Lost Instrument Bond WASHINGTON MUTUAL AMERIFIRST FINANCIAL CORPORATION 2/14/03 2/14/04 1 Lost Instrument Bond WASHINGTON MUTUAL PLYMOUTH EXCHANGE MORTGAGE CORPORATION 2/14/03 2/14/04 1 Lost Instrument Bond WASHINGTON MUTUAL paragon home lending llc 2/14/03 2/14/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 2/26/02 2/26/03 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 2/26/03 2/22/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 2/26/03 2/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 2/26/03 2/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 2/26/03 2/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 2/26/03 2/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL NOVASTAR MORTGAGE, INC. 3/17/03 3/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL WESTAR MORTGAGE CORP.,INC. 3/17/03 3/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL MORTAGE INVESTORS CORPORATION 3/17/03 3/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL TRUST ONE 3/17/03 3/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL Chicago Bancorp, Inc. 3/17/03 3/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL GUARANTY FEDERAL FINANCIAL CORPORATION 3/17/03 3/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL NEW AMERICA FINANCIAL 3/17/03 3/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 3/19/03 3/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 3/19/03 3/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 3/19/03 3/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 3/19/03 3/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 3/19/03 3/19/04 D-47 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL FOUNDATION FUNDING GROUP, INC. 3/26/03 3/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL PRINCETON MORTGAGE CORPORATION 4/8/03 4/8/04 1 Lost Instrument Bond WASHINGTON MUTUAL PRINCETON MORTGAGE CORPORATION 4/8/03 4/8/04 1 Lost Instrument Bond WASHINGTON MUTUAL PRINCETON MORTGAGE CORPORATION 4/8/03 4/8/04 1 Lost Instrument Bond WASHINGTON MUTUAL PRIMARY CAPITAL ADVISORS LLC 4/9/03 4/9/04 1 Lost Instrument Bond WASHINGTON MUTUAL PRINCETON MORTGAGE CORPORATION 4/9/03 4/9/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, F.A. 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, F.A. 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, F.A. 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, F.A. 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, F.A. 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL Washington Mutual Bank, FA 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL PLYMOUTH EXCHANGE MORTGAGE 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL MACCLAIR MORTGAGE 4/15/03 4/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL PRINCETON MORTGAGE CORPORATION 4/15/03 4/15/04 D-48 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL PRINCETON MORTGAGE CORPORATION 4/18/03 4/18/04 1 Lost Instrument Bond WASHINGTON MUTUAL PRINCETON MORTGAGE CORPORATION 4/18/03 4/18/04 1 Lost Instrument Bond WASHINGTON MUTUAL WATERMARK FINANCIAL PARTNERS 5/1/03 5/1/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANC ONE MORTGAGE CORPORATION 5/1/03 5/1/04 1 Lost Instrument Bond WASHINGTON MUTUAL paragon home lending 5/1/03 5/1/04 1 Lost Instrument Bond WASHINGTON MUTUAL CLASSIC MORTGAGE, LLC 5/1/03 5/1/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA US MORTGAGE CORPORATION 5/28/03 5/28/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA US MORTGAGE CORPORATION 5/28/03 5/28/04 1 Lost Instrument Bond WASHINGTON MUTUAL AMERIFIRST FINANCIAL CORPORATION DBA HOME LOAN CONSULTANTS 5/15/03 5/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL FIRST PREFERENCE MORTGAGE CORP. 5/15/03 5/15/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PRINCETON MORTGAGE CORPORATION 5/8/03 5/8/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PRINCETON MORTGAGE CORPORATION 5/28/03 5/28/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. TCF MORTGAGE 5/9/03 5/9/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 D-49 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 D-50 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA WASHINGTON MUTUAL BANK FA 5/12/03 5/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA 1st advantage mortgage 5/13/03 5/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA KAUFMAN AND BROAD MORTGAGE COMPANY 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA MORTGAGE INVESTORS GROUP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA American Fidelity Mortgage 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST AMERICAN BANK 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA home savings mortgage 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PINNACLE FINANCIAL CORPORATION DBA PRO STARR LENDING 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA homeowners mortgage enterprises, inc 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CENTRAL BANK & TRUST 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA SYRACUSE SECURITIES 5/19/03 5/19/04 D-51 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WALL STREET FINANCIAL CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA MORTGAGE INVESTORS GROUP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TURNER MORTGAGE COMPANY 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PARAMOUNT FUNDING CORP. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA VENTURE ONE MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AURORA LOAN SERVICES INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA HAMILTON MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA COMMONWEALTH BANK & TRUST COMPANY 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TAYLOR, BEAN & WHITAKER MORTGAGE CORP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TAYLOR, BEAN & WHITAKER MORTGAGE CORP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA mortgage investors corporation 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TRUST ONE MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AMERIGROUP MORTGAGE CORPORATION, A DIVISION OF MORTGAGE 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST MAGNUS FINANCIAL CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AMERIGROUP MORTGAGE CORPORATION, A DIVISION OF MORTGAGE 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA kb home mortgage company 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST ALLIANCE BANK 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST PACIFIC FINANCIAL 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA ALLIANCE MORTGAGE BANKING CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA SUMMIT FINANCIAL CENTER, INC 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TAYLOR, BEAN & WHITAKER MORTGAGE CORP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FLEET NATIONAL BANK 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA LOANCITY.COM 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PRIORITY ONE MORTGAGE 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AMERIGROUP MORTGAGE CORPORATION, A DIVISION OF MORTGAGE 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TAYLOR, BEAN & WHITAKER MORTGAGE CORP. 5/19/03 5/19/04 D-52 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST MAGNUS FINANCIAL CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA SILVER STATE MORTGAGE 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WHITE OAK MORTGAGE GROUP, LLC 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA MORTGAGE INVESTORS GROUP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TRUST AMERICA MORTGAGE, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA JOHNSON MORTGAGE COMPANY,LLC 7/19/03 4/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA BATH NATIONAL BANK 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA JOHNSON MORTGAGE COMPANY, LLC 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA HAMILTON MORTGAGE COMPANY DBA PHOENIX HOME LENDING 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUALBANK, FA SUN AMERICA MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA HAMILTON MORTGAGE COMPANY 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA SERVICE MORTGAGE UNDERWRITERS, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA ACADEMY MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA SUN AMERICA MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CAPITAL INTERNATIONAL FINANCIAL, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PLATINUM CAPITAL GROUP DBA PRIMERA MORTGAGE CO. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA UNITY MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA MORTGAGE ENTERPRISE, LTD 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Coastal Capital Corporation dba The Mortgage Shop 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CITY STATE BANK 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST COMMERCE BANK 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA GROUP ONE MORTGAGE INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA COMMUNITY FIRST MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Majestic Home Mortgage Corporation 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FOOTHILL FUNDING GROUP, INC. 5/19/03 5/19/04 D-53 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA COUNTY MORTGAGE CO., INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, LP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PINE STATE MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PLATINUM CAPITAL GROUP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, LP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PINE STATE MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST MAGNUS FINANCIAL CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA GEORGETOWN MORTGAGE, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA NEW YORK MORTGAGE BANKERS, LTD 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, LP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST MAGNUS FINANCIAL CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA GATEWAY FUNDING DIVERSIFIED MORTGAGE SERVICES, LP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PINE STATE MORTGAGE CORPORATION 5/19/03 2/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AMERICAN FINANCIAL NETWORK, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TRANSLAND FINANCIAL SERVICES, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AMERICAN FINANCIAL NETWORK, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA NUMERICA FUNDING, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PACIFIC HORIZON BANCORP, INC 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA MID-MISSOURI MORTGAGE COMPANY 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA PREMIER MORTGAGE FUNDING, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CERTIFIED HOME LOANS OF FLORIDA, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AURORA FINANCIAL GROUP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AURORA FINANCIAL GROUP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA SUN AMERICA MORTGAGE CORPORATION 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CENTRAL PACIFIC MORTGAGE COMPANY 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CENTRAL PACIFIC MORTGAGE COMPANY 5/19/03 5/19/04 D-54 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CENTRAL PACIFIC MORTGAGE COMPANY 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AMERIGROUP MORTGAGE CORPORATION, A DIVISION OF MORTGAGE 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CENTRAL PACIFIC MORTGAGE COMPANY 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA mortgage investors corporation 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA AMERIGROUP MORTGAGE CORPORATION, A DIVISION OF MORTGAGE 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA mortgage investors corporation 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA NETWORK, INC. 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA MORTGAGE INVESTORS GROUP 5/19/03 5/19/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA STRATEGIC MORTGAGE COMPANY 5/27/03 5/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST MAGNUS FINANCIAL CORPORATION 5/28/03 5/28/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA TAYLOR, BEAN & WHITAKER MORTGAGE CORP 5/28/03 5/28/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA FIRST NATIONAL BANK TEXAS DBA FIRST COMMUNITY MORTGAGE 5/28/03 5/28/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC (MERS) 5/28/03 5/28/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA CAPITAL MORTGAGE FUNDING, L.L.C. 6/3/03 6/3/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WATERMARK FINANCIAL PARTNERS 6/4/03 6/4/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WATERMARK FINANCIAL PARTNERS 6/4/03 6/4/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WATERMARK FINANCIAL PARTNERS 6/4/03 6/4/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 D-55 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/6/03 6/6/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/11/03 6/11/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 D-56 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANKM F.A. WASHINGTON MUTUAL BANK,F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, F.A. 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/12/03 6/12/04 D-57 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK FA Washington Mutual Bank, FA 6/13/03 6/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/13/03 6/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/13/03 6/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/13/03 6/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/13/03 6/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, F.A. WASHINGTON MUTUAL BANK, F.A. 6/13/03 6/13/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/16/03 6/16/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA MIDFIRST MORTGAGE 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/17/03 6/17/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 D-58 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 D-59 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/24/03 6/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/20/03 6/20/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/24/03 6/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/24/03 6/24/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA THE BANK OF NEW YORK AND THE NEW YORK CITY HOUSING 6/26/03 6/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/26/03 6/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/26/03 6/26/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 D-60 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/9/03 7/9/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 D-61 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/9/03 7/9/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 D-62 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 D-63 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 D-64 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 D-65 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 6/27/03 6/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/9/03 7/9/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/9/03 7/9/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/10/03 7/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/10/03 7/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/10/03 7/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/15/03 7/15/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/18/03 7/18/10 D-66 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/18/03 7/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/22/03 7/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/22/03 7/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/22/03 7/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/24/03 7/24/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/29/03 7/29/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/29/03 7/29/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/29/03 7/29/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/29/03 7/29/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/29/03 7/29/10 D-67 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/29/03 7/29/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/31/03 7/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/31/03 7/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 7/31/03 7/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/5/03 8/5/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/5/03 8/5/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/11/03 8/11/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/13/03 8/13/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA GOVERNMENT NATIONAL MORTGAGE ASSOCIATION 8/14/03 8/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/19/03 8/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/21/03 8/21/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/26/03 8/26/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/26/03 8/26/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/26/03 8/26/10 D-68 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/26/03 8/26/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/26/03 8/26/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/26/03 8/26/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 D-69 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/23/03 8/23/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 D-70 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 D-71 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 D-72
